Exhibit 10.5

 

 

DISTRIBUTION AGREEMENT

 

DATED AS OF SEPTEMBER 9, 2005

 

BETWEEN

 

FOREST OIL CORPORATION

 

AND

 

SML WELLHEAD CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

General

1

Section 1.2

References to Time

12

 

 

 

ARTICLE II

 

 

 

PRELIMINARY TRANSACTIONS

 

Section 2.1

Business Separation

12

Section 2.2

Conveyancing and Assumption Agreements

13

Section 2.3

Certificate of Incorporation; By-laws

13

Section 2.4

Issuance of Stock

13

Section 2.5

Other Agreements

13

Section 2.6

Transfers Not Effected Prior to the Distribution; Transfers Deemed Effective as
of the Distribution Date

13

 

 

 

ARTICLE III

 

 

 

THE DISTRIBUTION

 

Section 3.1

Record Date and Distribution Date

15

Section 3.2

The Agent

15

Section 3.3

Delivery of Share Certificates to the Agent

15

Section 3.4

The Distribution

15

 

 

 

ARTICLE IV

 

 

 

CASH AMOUNT

 

Section 4.1

Estimated Cash Amount

16

Section 4.2

Actual Cash Amount

16

Section 4.3

Incremental Tax Amount

16

Section 4.4

Dispute Resolution Procedure

17

Section 4.5

Payment of Cash Amount

17

 

 

 

ARTICLE V

 

 

 

SURVIVAL AND INDEMNIFICATION

 

Section 5.1

Survival of Agreements

17

Section 5.2

Indemnification

17

Section 5.3

Procedures for Indemnification for Third-Party Claims

18

 

i

--------------------------------------------------------------------------------


 

Section 5.4

Reductions for Insurance Proceeds and Other Recoveries

19

Section 5.5

Remedies Cumulative

20

Section 5.6

Tax Treatment of Indemnity and Other Payments

20

Section 5.7

Survival of Indemnities

20

 

 

 

ARTICLE VI

 

 

 

CERTAIN ADDITIONAL COVENANTS

 

Section 6.1

Notices to Third Parties

20

Section 6.2

Licenses and Permits

21

Section 6.3

Intercompany Agreements

21

Section 6.4

Further Assurances

21

Section 6.5

Guarantee Obligations and Liens

21

Section 6.6

Insurance

22

Section 6.7

Cooperation

24

 

 

 

ARTICLE VII

 

 

 

ACCESS TO INFORMATION

 

Section 7.1

Provision of Corporate Records

24

Section 7.2

Access to Information

24

Section 7.3

Production of Witnesses

26

Section 7.4

Retention of Records

26

Section 7.5

Confidentiality

26

Section 7.6

Cooperation with Respect to Government Reports and Filings

27

Section 7.7

Tax Sharing Agreement

27

 

 

 

ARTICLE VIII

 

 

 

NO REPRESENTATIONS OR WARRANTIES

 

Section 8.1

No Representations or Warranties

27

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

Section 9.1

Conditions to the Distribution

27

Section 9.2

Complete Agreement

29

Section 9.3

Expenses

29

Section 9.4

Governing Law

29

Section 9.5

Notices

29

Section 9.6

Amendment and Modification

30

Section 9.7

Successors and Assigns; No Third-Party Beneficiaries

31

Section 9.8

Counterparts

31

Section 9.9

Interpretation

31

 

ii

--------------------------------------------------------------------------------


 

Section 9.10

Severability

31

Section 9.11

References; Construction

31

Section 9.12

Termination

31

Section 9.13

Consent to Jurisdiction and Service of Process

31

Section 9.14

Waivers

32

Section 9.15

Specific Performance

32

Section 9.16

Waiver of Jury Trial

32

 

Exhibit A

-

Certificate of Incorporation of Spinco

Exhibit B

-

Bylaws of Spinco

Exhibit C

-

Certificate of Officers of Forest

Exhibit D

-

Certificate of Officers of Spinco

Exhibit E

-

Certificate of Officers of the Company

 

iii

--------------------------------------------------------------------------------


 

DISTRIBUTION AGREEMENT

 

THIS DISTRIBUTION AGREEMENT, dated as of September 9, 2005, is between Forest
Oil Corporation, a New York corporation (“Forest”), and SML Wellhead
Corporation, a Delaware corporation and a wholly owned subsidiary of Forest
(“Spinco”).

 

WHEREAS, Forest, Spinco, Mariner Energy, Inc., a Delaware corporation (the
“Company”), and MEI Sub, Inc., a Delaware corporation and wholly owned
subsidiary of the Company (“Merger Sub”), have entered into an Agreement and
Plan of Merger, dated as of September 9, 2005 (the “Merger Agreement”), pursuant
to which, at the Effective Time (as such term and other capitalized terms are
defined in Article I hereof), Merger Sub will merge with and into Spinco, with
Spinco being the surviving corporation, and Spinco becoming a wholly owned
subsidiary of the Company (the “Merger”);

 

WHEREAS, this Agreement and the other Transaction Agreements set forth certain
transactions that are conditions to consummation of the Merger;

 

WHEREAS, prior to the Distribution Date, and subject to the terms and conditions
set forth herein, Forest intends to transfer or cause to be transferred to
Spinco all of the Spinco Assets, which represent substantially all of Forest’s
Offshore Gulf of Mexico assets, and Spinco intends to assume all of the Spinco
Liabilities, as contemplated by this Agreement (the “Contribution”);

 

WHEREAS, subject to the conditions set forth in this Agreement, all of the
issued and outstanding shares of common stock of Spinco, par value $0.10 per
share (“Spinco Common Stock”), will be distributed on a pro rata basis (the
“Distribution”) to the holders as of the Record Date of the outstanding common
stock of Forest, par value $0.10 per share (“Forest Common Stock”); and

 

WHEREAS, the parties to this Agreement intend that the Contribution and the
Distribution qualify under Sections 368(a) and 355 of the Internal Revenue Code
of 1986, as amended (the “Code”), respectively, and that the Merger qualify as a
reorganization under Section 368(a) of the Code;

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

 


ARTICLE I

DEFINITIONS


 

 

Section 1.1                                      General.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

--------------------------------------------------------------------------------


 

“Actual Cash Amount” shall have the meaning specified in Section 4.2.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly, controls, is controlled by or is under common
control with, such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that for purposes of this Agreement, from and after the Distribution Date, no
member of either Group shall be deemed an Affiliate of any member of the other
Group.

 

“Agent” shall mean the distribution agent to be appointed by Forest to
distribute the shares of Spinco Common Stock pursuant to the Distribution.

 

“Agreement” shall mean this Distribution Agreement.

 

“Assets” shall mean the Spinco Assets or the Forest Assets, as the case may be.

 

“Assumed Abandonment Liabilities” shall mean Liabilities arising from legal
obligations to plug, abandon, remove, or otherwise retire (a) to the extent
constituting Spinco Assets, all real or immovable property, including without
limitation  all platforms, pipelines and improvements located or situated on,
related to, or used in connection with the Properties; (b) to the extent
constituting Spinco Assets, all equipment, personal or movable property,
fixtures and improvements located on or to the extent reasonably necessary in
connection with the operation of the Properties, the Easements and all other
Spinco Assets including without limitation all wells (whether producing or
shut-in and whether for production, injection or disposal), flowlines, gathering
systems, processing plants, piping, tanks, buildings, boat docks, treatment
facilities, injection facilities, disposal facilities, compression facilities,
production units, tank batteries; and (c) all other assets constituting a Spinco
Asset, in each case (with respect to each of clauses (a), (b) and (c) above) to
the extent such Liabilities are either (i) described in the FAS 143 disclosure
in respect of the Spinco Assets provided by Forest to the Company prior to the
date hereof, (ii) arising after the Measurement Date, or (iii) not within the
Knowledge of Forest as of the date hereof; provided, however, that the extent of
an Assumed Abandonment Liability shall not be limited by the specific dollar
amounts contained in the FAS 143 disclosure.

 

“Assumed Derivative Liabilities” shall mean Liabilities under the derivatives
contracts set forth in Section 1.1(A) of the Disclosure Schedule.

 

“Assumed Environmental Liabilities” shall mean Liabilities, to the extent
arising from the conduct of the Spinco Business (whether prior to or after the
Measurement Date) (i) as the result of an Environmental Condition or (ii) as a
result of a claim by a Governmental Authority for property damage, damage to
natural resources, remediation, or payment or reimbursement of response costs
incurred or expended by such Governmental Authority pursuant to Environmental
Law; provided, that Assumed Environmental Liabilities shall not include any
Liability (i) arising from the conduct of the Spinco Business prior to the
Measurement Date that was required to have been set forth on Section 4.10 of the
Spinco Disclosure Schedule, but that was omitted from

 

2

--------------------------------------------------------------------------------


 

such schedule, or (ii) in excess of $10.0 million in the aggregate, as actually
incurred by Spinco,  in connection with the conditions described in clauses
(ii) and (iv) of Section 4.10 of the Spinco Disclosure Schedule.

 

“Business” shall mean the Spinco Business or the Forest Business, as the case
may be.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the City of New York are authorized or obligated
by law or executive order to close.

 

“Cash Amount” shall mean an amount calculated as follows:

 

(I)                                     TWO HUNDRED MILLION DOLLARS ($200
MILLION); PROVIDED, HOWEVER, THAT IF THE CONDITION DESCRIBED IN SECTION 4.2 OF
THE SPINCO DISCLOSURE SCHEDULE HAS NOT BEEN SATISFIED, SUCH AMOUNT SHALL EQUAL
TWO HUNDRED SEVENTY-FIVE MILLION DOLLARS ($275 MILLION); LESS

 

(II)                                  ALL REVENUE RECOGNIZED BY FOREST IN
ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS (OR AS OTHERWISE AGREED BY
FOREST, SPINCO AND THE COMPANY), DERIVED FROM THE SPINCO ASSETS DURING THE
MEASUREMENT PERIOD (INCLUDING, WITHOUT LIMITATION, OIL AND GAS REVENUE, SETTLED
GAINS AND LOSSES FROM ASSUMED DERIVATIVE LIABILITIES, GAS PROCESSING REVENUE AND
GAS MARKETING REVENUE, BUT EXCLUDING GAINS ON SALES OF  PROPERTY, PLANT AND
EQUIPMENT RELATED TO THE SPINCO ASSETS); LESS

 

(III)                               CASH CONSIDERATION OF ANY SALE DURING THE
MEASUREMENT PERIOD OF PROPERTY, PLANT AND EQUIPMENT RELATED TO THE SPINCO ASSETS
RECOGNIZED BY FOREST IN ACCORDANCE WITH GAAP; PLUS

 

(IV)                              THE NET ASSETS AND LIABILITIES DESCRIBED IN
SECTION 1.1(B) OF THE DISCLOSURE SCHEDULE; PLUS OR MINUS, AS DETERMINED BELOW,

 

(V)                                 AN AMOUNT EQUAL TO NET GAS BALANCING ASSETS
OR LIABILITIES, AS THE CASE MAY BE, BASED ON A GAS PRICE OF $6.50 PER MMBTU, OF
THE SPINCO BUSINESS AS OF THE MEASUREMENT DATE (IT BEING UNDERSTOOD AND AGREED
THAT IF THE NET AMOUNT IS POSITIVE, SUCH AMOUNT SHALL BE ADDED TO THE CASH
AMOUNT, AND IF NEGATIVE, SHALL BE DEDUCTED FROM THE CASH AMOUNT); PLUS OR MINUS,
AS DETERMINED BELOW,

 

(VI)                              AN AMOUNT EQUAL TO THE NET SETTLEMENT AMOUNT
IN RESPECT OF SETTLEMENTS OF GAS IMBALANCES EFFECTED DURING THE MEASUREMENT
PERIOD (IT BEING UNDERSTOOD AND AGREED THAT IF THE NET AMOUNT IS POSITIVE, SUCH
AMOUNT SHALL BE DEDUCTED FROM THE CASH AMOUNT, AND IF NEGATIVE, SHALL BE ADDED
TO THE CASH AMOUNT); PLUS

 

(VII)                           ALL CAPITAL AND OPERATING EXPENDITURES OF FOREST
ATTRIBUTABLE TO THE SPINCO ASSETS DURING THE MEASUREMENT PERIOD CALCULATED BY
FOREST IN ACCORDANCE WITH GAAP, OTHER THAN EXPENDITURES (A) IN CONNECTION WITH
REPAIRS OR REMEDIATION TO ANY PROPERTIES DAMAGED IN HURRICANE IVAN OR HURRICANE
LILLY, (B) IN CONNECTION WITH ANY ENVIRONMENTAL LIABILITIES THAT DO NOT
CONSTITUTE ASSUMED ENVIRONMENTAL LIABILITIES OR (C) AMOUNTS DESCRIBED IN
PARAGRAPH (X) BELOW; PLUS

 

3

--------------------------------------------------------------------------------


 

(VIII)                        AN AMOUNT EQUAL TO HYPOTHETICAL INCOME TAXES,
WHICH AMOUNT SHALL BE CALCULATED BY APPLYING A RATE OF 35% TO AN AMOUNT
CALCULATED AS FOLLOWS:

 

(A)                                  ITEM (II) OF THE CASH AMOUNT; LESS

 

(B)                                 ITEM (VII) OF THE CASH AMOUNT; LESS

 

(C)                                  ITEM (X) OF THE CASH AMOUNT; LESS

 

(D)                                 ITEM (XI) OF THE CASH AMOUNT; PLUS

 

(E)                                  CAPITAL EXPENDITURES IN ITEM (VII) OF THE
CASH AMOUNT TO THE EXTENT THEY REPRESENT TANGIBLE ASSETS; LESS

 

(f)                                    An amount representing estimated cost
depletion computed at a rate of $1.20 per mcfe produced during the Measurement
Period, subject to the adjustment as provided in Section 4.3; plus

 

(IX)                                AN AMOUNT EQUAL TO INTEREST EXPENSE, WHICH
AMOUNT SHALL BE CALCULATED, FOR EACH CALENDAR MONTH DURING THE MEASUREMENT
PERIOD (OR PARTIAL MONTH, IF APPLICABLE WITH RESPECT TO THE LAST MONTH OF THE
MEASUREMENT PERIOD), AT A RATE OF 6.5% PER ANNUM ON THE AGGREGATE AMOUNT OF
INDEBTEDNESS OF THE SPINCO BUSINESS BASED ON THE AVERAGE FOR SUCH MONTH, WHICH
INDEBTEDNESS SHALL BE ASSUMED TO HAVE EQUALED TWO HUNDRED MILLION DOLLARS ($200
MILLION) ON THE MEASUREMENT DATE AND TO HAVE BEEN REDUCED ON THE LAST DAY OF
EACH CALENDAR MONTH AFTER THE MEASUREMENT DATE BY NET CASH PROVIDED BY OPERATING
ACTIVITIES, AND INCREASED BY NET CASH USED IN INVESTING ACTIVITIES, IN EACH CASE
IN ACCORDANCE WITH GAAP; PLUS

 

(X)                                   $1.6 MILLION PER MONTH (PRORATED FOR ANY
PARTIAL MONTH) FOR GENERAL AND ADMINISTRATIVE EXPENSES, PLUS ANY RETENTION
BENEFITS PAID TO SPINCO EMPLOYEES DURING THE MEASUREMENT PERIOD PURSUANT TO
SECTION 6.8(G) OF THE MERGER AGREEMENT; PLUS

 

(XI)                                A CASH AMOUNT FOR COSTS AND EXPENSES
INCURRED BY FOREST OR SPINCO IN CONNECTION WITH THE TRANSACTION AGREEMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING, WITHOUT LIMITATION, FEES AND
EXPENSES OF LEGAL AND FINANCIAL ADVISORS), SUCH COSTS AND EXPENSES NOT TO EXCEED
SEVEN MILLION DOLLARS ($7 MILLION); PLUS OR MINUS, AS DETERMINED BELOW,

 

(XII)                             AN AMOUNT EQUAL TO THE CHANGE IN WORKING
CAPITAL ACCOUNTS, OTHER THAN CASH (ACCOUNTS RECEIVABLE PLUS INVENTORIES PLUS
OTHER CURRENT ASSETS LESS ACCOUNTS PAYABLE AND OTHER CURRENT LIABILITIES, BUT
EXCLUDING GAS IMBALANCES), EXCLUDING THE EFFECTS OF FAS 143 AND FAS 133, RELATED
TO THE SPINCO ASSETS DURING THE MEASUREMENT PERIOD (IT BEING UNDERSTOOD AND
AGREED THAT WORKING CAPITAL RELATED TO THE SPINCO ASSETS AT THE MEASUREMENT DATE
SHALL BE ASSUMED TO BE ZERO AND THAT IF THE NET AMOUNT IS POSITIVE, SUCH AMOUNT
SHALL BE ADDED TO THE CASH AMOUNT, AND IF NEGATIVE, SHALL BE DEDUCTED FROM THE
CASH AMOUNT).

 

4

--------------------------------------------------------------------------------


 

“Claims Administration” shall mean the processing of claims made under the
Policies, including the reporting of claims to the insurance carrier, management
and defense of claims, and providing for appropriate releases upon settlement of
claims.

 

“Claims Made Policies” shall have the meaning specified in Section 6.6(a).

 

“Code” shall have the meaning specified in the Recitals hereof.

 

“Company” shall have the meaning specified in the Recitals hereof.

 

“Company Common Stock” shall have the meaning specified in the Merger Agreement.

 

“Company Consent” shall have the meaning specified in the Merger Agreement.

 

“Contribution” shall have the meaning specified in the Recitals hereof.

 

“Disclosure Schedule” shall mean the schedule prepared and delivered by Forest
to Spinco as of the date of this Agreement.

 

“Dispute Notification” shall have the meaning specified in Section 4.4.

 

“Distribution” shall have the meaning specified in the Recitals hereof.

 

“Distribution Date” shall mean the date and time that the Distribution shall
become effective.

 

“Easement” shall mean any easement, right of way, servitude, permit, license,
franchise, right of ingress or egress, property use agreement or other estate or
similar right or privilege.

 

“Effective Time” shall have the meaning specified in the Merger Agreement.

 

“Employee Benefits Agreement” shall mean the Employee Benefits Agreement of even
date herewith between Forest and Spinco.

 

“Environmental Condition” shall mean soil or water contamination, other types of
environmental damage or contamination, or other consequences of releases of
Hazardous Materials in, on, under or migrating from the Spinco Assets, in each
case in violation of Environmental Law.

 

“Environmental Law” shall have the meaning specified in the Merger Agreement.

 

“Estimated Cash Amount” shall have the meaning specified in Section 4.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations of the SEC promulgated thereunder.

 

“Forest” shall have the meaning specified in the preamble hereof.

 

5

--------------------------------------------------------------------------------


 

“Forest Assets” shall mean, collectively, all of the right, title and interest
of Forest and the Forest Subsidiaries in all their respective assets and
properties, tangible or intangible, other than the Spinco Assets.

 

“Forest Business” shall mean all of the businesses and operations conducted by
Forest and the Forest Subsidiaries (other than the Spinco Business) at any time,
whether prior to, on or after the Distribution Date.

 

“Forest Common Stock” shall have the meaning specified in the Recitals hereof.

 

“Forest Group” shall mean Forest and the Forest Subsidiaries.

 

“Forest Indemnitees” shall mean Forest, each Affiliate of Forest immediately
after the Distribution Date and each of their respective present and former
Representatives and each of the heirs, executors, successors and assigns of any
of the foregoing.

 

“Forest Liabilities” shall mean, collectively, (i) all Liabilities of Forest and
all Liabilities of the Forest Subsidiaries, including the Liabilities of Forest
under the Transaction Agreements, and (ii) all Liabilities set forth on
Section 1.1(C) of the Disclosure Schedule; provided that Forest Liabilities
shall not include the Spinco Liabilities.

 

“Forest Subsidiaries” shall mean all direct and indirect Subsidiaries of Forest
immediately after the Distribution Date.

 

“GAAP” shall have the meaning specified in the Merger Agreement.

 

“Governmental Authority” shall have the meaning specified in the Merger
Agreement.

 

“Group” shall mean the Forest Group or the Spinco Group, as the case may be.

 

“Hazardous Material” shall have the meaning specified in the Merger Agreement.

 

“Indemnifiable Losses” shall mean all Losses, Liabilities, damages, claims,
demands, judgments or settlements of any nature or kind, including all
reasonable costs and expenses (legal, accounting or otherwise as such costs are
incurred) relating thereto, suffered by an Indemnitee, including any reasonable
costs or expenses of enforcing any indemnity hereunder.

 

“Indemnifying Party” shall mean a Person that is obligated under this Agreement
to provide indemnification.

 

“Indemnitee” shall mean a Person that may seek indemnification under this
Agreement.

 

“Independent Accounting Firm” shall mean Grant Thornton or BDO Seidman, LLP or,
if either of such firms is not independent and available, such other independent
accounting firm of national reputation mutually acceptable to Forest and Spinco
(or, if Forest and Spinco are unable to agree upon such a firm, then either
party shall select one such firm and those two firms shall select a third firm,
in which event “Independent Accounting Firm” shall mean such third firm).

 

6

--------------------------------------------------------------------------------


 

“Information” shall mean all records, books, contracts, instruments, computer
data and other data and information.

 

“Knowledge” of any Person or person shall mean the knowledge after due inquiry
of the executive officers of such Person (including, with respect to Forest’s or
Spinco’s knowledge, the head of the Spinco Business unit).

 

“Liability” or “Liabilities” shall mean all debts, liabilities and obligations
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
whether or not the same would properly be reflected on a balance sheet.

 

“Liens” shall have the meaning specified in the Merger Agreement.

 

“Litigation Matters” shall mean actual, threatened or future litigation,
investigations, claims or other legal matters that have been or may be asserted
against, or otherwise adversely affect, Forest and/or Spinco (or members of
either Group).

 

“Losses” shall have the meaning specified in the Merger Agreement.

 

“Material Adverse Effect” shall have the meaning specified in the Merger
Agreement.

 

“Measurement Date” shall mean 12:01 a.m. Central time on July 1, 2005.

 

“Measurement Period” shall mean the period from the Measurement Date through the
Distribution Date.

 

“Merger” shall have the meaning specified in the preamble hereof.

 

“Merger Agreement” shall have the meaning specified in the Recitals hereof.

 

“Occurrence Basis Policies” shall have the meaning specified in Section 6.6(a).

 

“Offshore Gulf of Mexico” shall have the meaning specified in the Merger
Agreement.

 

“Permitted Liens” shall have the meaning specified in the Merger Agreement.

 

“Person or person” shall mean a natural person, corporation, company,
partnership, limited partnership, limited liability company, or any other
entity, including a Governmental Authority.

 

“Policies” shall mean all insurance policies, insurance contracts and claim
administration contracts of any kind of Forest and its Subsidiaries (including
members of the Spinco Group) and their predecessors which were or are in effect
at any time at or prior to the Distribution Date, including primary, excess and
umbrella, commercial general liability, fiduciary liability, product liability,
automobile, aircraft, property and casualty, business interruption, directors
and officers liability, employment practices liability, workers’ compensation,
crime, errors and omissions, special accident, cargo, employee dishonesty and
operator’s extra expense insurance policies and

 

7

--------------------------------------------------------------------------------


 

captive insurance company arrangements, together with all rights, benefits and
privileges thereunder.

 

“Privileged Information” shall mean, with respect to either Group, Information
regarding a member of such Group, or any of its operations, Assets or
Liabilities (whether in documents or stored in any other form or known to its
employees or agents) that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine or another applicable
privilege, that a member of the other Group may come into possession of or
obtain access to pursuant to this Agreement or otherwise.

 

“Reconciliation Statement” shall have the meaning specified in Section 4.2.

 

“Record Date” shall mean the close of business on the date to be determined by
the Board of Directors of Forest as the record date for determining stockholders
of Forest entitled to receive the Distribution, which date shall be a business
day preceding the day of the Effective Time.

 

“Registration Statements” shall mean the Registration Statement on Form 10 (or,
if such form is not appropriate, the appropriate form pursuant to the Exchange
Act) to be filed by Spinco with the SEC to effect the registration of the Spinco
Common Stock pursuant to the Exchange Act in connection with the Distribution,
the Registration Statement on Form S-4 to be filed by the Company with the SEC
to effect the registration under the Securities Act of the issuance of the
shares of Company Common Stock into which shares of Spinco Common Stock will be
converted pursuant to the Merger and the Registration Statement on Form S-1 to
be filed by the Company with the SEC to effect the registration under the
Securities Act of the resale of the shares of Company Common Stock by certain
selling stockholders.

 

“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.

 

“Requisite Approval” shall have the meaning specified in the Merger Agreement.

 

“Retention Benefits” shall have the meaning specified in the Merger Agreement.

 

“Review Period” shall have the meaning specified in Section 4.2.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

 

“Spinco” shall have the meaning specified in the preamble hereof.

 

“Spinco Assets” shall mean, collectively, all of the right, title and interest
of Forest and the Forest Subsidiaries prior to the Contribution in and to:

 

(a)                                  (i) all real property interests of Forest
and the Forest Subsidiaries in the Offshore Gulf of Mexico, including without
limitation the leasehold estates in and to the oil, gas and mineral leases
described on Schedule 1.1(D)(a)(i) (and any extensions, renewals,

 

8

--------------------------------------------------------------------------------


 

ratifications or amendments to such interests whether or not such extensions,
renewals, ratifications or amendments are described on
Schedule 1.1(D)(a)(i) (collectively, the “Properties,” or singularly, a
“Property”)), (ii) the overriding royalty interests and reversionary interests
described on Schedule 1.1(D)(a)(ii) and (iii) the other assets described on
Schedule 1.1(D)(a)(iii);

 

(b)                                 all real or immovable property and rights
incident to or used in conjunction with the Properties, including (i) all rights
with respect to the use and occupation of the surface of and the subsurface
depths under the Properties; (ii) all rights with respect to any pooled,
communitized or unitized acreage by virtue of any Property being a part thereof,
including all production from such pool or unit allocated to any such Property;
(iii) all platforms, pipelines and improvements located or situated on, related
to, or used in connection with the Properties; and (iv) all surplus, materials
stocks and inventory listed on Schedule 1.1(D)(b)(iv);

 

(c)                                  all Easements to the extent related to or
used in connection with the Properties;

 

(d)                                 all oil, gas, condensate and other
hydrocarbons produced from or attributable to the Properties from and after the
Measurement Date or in storage on the Measurement Date (the “Hydrocarbons”) and
all equipment, personal or movable property, fixtures, inventory and
improvements located on or to the extent reasonably necessary in connection with
the operation of the Properties and the Easements or with the production,
treatment, sale, or disposal of the Hydrocarbons, byproducts or waste produced
therefrom or attributable thereto, including all wells (whether producing, shut
in or abandoned, and whether for production, injection or disposal), wellhead
equipment, pumps, pumping units, flowlines, gathering systems, interests in
processing plants, platforms, pipelines, vessels, computer software and
hardware, piping, tanks, buildings, boat docks, treatment facilities, injection
facilities, disposal facilities, compression facilities, spare parts, tools,
production units, heaters, separators, dehydrators, tank batteries, abandoned
property, offices and office equipment and supplies at Forest’s Metairie and
Lafayette offices, and other materials, supplies, equipment, facilities,
appurtenances and machinery;

 

(e)                                  all contracts and instruments, including
but not limited to those listed on Schedule 1.1(D)(e)(i), to the extent the same
relate to the Properties after the Measurement Date (collectively, the
“Contracts”);

 

(f)                                    any and all books and records (including
without limitation those referred to in Section 7.1), files, muniments of title,
reports, intellectual property (including without limitation patents, trade
secrets and copyrights), state and MMS compliance information, logs core
samples, geological, geophysical (to the extent not subject to third party
consents or restriction on transfer) and engineering data and information
(including blueprints, maps, diagrams, annotated logs, cross sections and all
data room material) and interpretive data, analysis and similar information,
whether or not of a proprietary nature (including without limitation seismic
processing methods) to the extent related to the Properties;

 

(g)                                 the rights of Spinco and its Subsidiaries
under this Agreement and the other Transaction Agreements;

 

9

--------------------------------------------------------------------------------


 

(h)                                 all noncash consideration of any sale after
the Measurement Date of property, plant and equipment related to the assets
described in paragraphs (a) through (g) above;

 

(i)                                     any and all proceeds, benefits, refunds,
settlements, income or revenue accruing and attributable to the Spinco Assets
prior to the Measurement Date to the extent they are in connection with any
Assumed Abandonment Liability, any Assumed Environmental Liability or any
Assumed Derivative Liability;

 

(j)                                     any and all proceeds from the
settlements of contract disputes with purchasers of Hydrocarbons or byproducts
from the Properties, insofar as said disputes are attributable to periods after
the Measurement Date;

 

(k)                                  any and all rights, titles, claims and
interests of Forest and its Subsidiaries to or under any policy or agreement of
insurance or indemnity, any bond, or to any insurance proceeds or awards, to the
extent attributable to pre-Measurement Date events and to the extent they are in
connection with any Assumed Abandonment Liability or any Assumed Environmental
Liability;

 

(l)                                     any and all claims and causes of action
of Forest and its Subsidiaries arising from acts, omissions or events, or
damages to or destruction of property, occurring prior to the Measurement Date
to the extent they are in connection with any Assumed Abandonment Liability or
any Assumed Environmental Liability; and

 

(m)                               all accounts receivable, inventories and other
current assets (other than cash) attributable to the assets described in
paragraphs (a) through (l) above from and after the Measurement Date.

 

Notwithstanding the foregoing, the Spinco Assets shall not include, and there is
excepted, reserved and excluded from the Contribution contemplated hereby: 
(a) those certain interests in and to the Properties described on
Schedule 1.1(D)(x) and the assets described in paragraphs (b) through (i) above
related to such Properties (the “Excluded Properties”), (b) all furniture,
fixtures and equipment located in and all contracts relating to, Forest’s office
at 707 Seventeenth Street, Suite 3600, Denver, Colorado 80202, (c) subject to
Section 7.1, all corporate, financial, legal and Tax records of Forest and the
Forest Subsidiaries which are related to the Forest Business, (d) any and all
business models, analyses, memoranda or similar documents generated by Forest or
its advisers during or in the context of the consideration, negotiations or
approvals of any of the Transaction Agreements, (e) any and all proceeds,
benefits, refunds, settlements, income or revenue accruing and attributable to
the Spinco Assets prior to the Measurement Date (other than in connection with
any Assumed Abandonment Liability, any Assumed Environmental Liability or any
Assumed Derivative Liability), (f) any and all claims of Forest and its
Subsidiaries for refunds of or loss carry forwards with respect to Taxes
attributable to the Spinco Assets for any period prior to the Distribution Date,
(g) any and all proceeds from the settlements of contract disputes with
purchasers of Hydrocarbons or byproducts from the Properties, insofar as said
disputes are attributable to periods prior to the Measurement Date, (h) any and
all rights to use Forest’s name, marks trade dress or insignia, or to use the
name of any other Forest Subsidiary, (i) any and all rights, titles, claims and
interests of Forest and the Forest Subsidiaries to or under any policy or
agreement of insurance or indemnity, any bond, or to any insurance proceeds or

 

10

--------------------------------------------------------------------------------


 

awards, to the extent attributable to pre-Measurement Date events and to the
extent that Forest has remediated or otherwise resolved without liability to
Spinco any associated Spinco Liability (other than in connection with any
Assumed Abandonment Liability or any Assumed Environmental Liability), (j) any
employment, consulting, office lease or accounting service contracts listed on
Schedule 1.1(D)(y), and (k) any and all claims and causes of action of Forest
and the Forest Subsidiaries arising from acts, omissions or events, or damages
to or destruction of property, occurring prior to the Measurement Date (other
than in connection with any Assumed Abandonment Liability or any Assumed
Environmental Liability).

 

“Spinco Business” shall mean the business conducted by Forest and its
Subsidiaries on the Measurement Date related to the Spinco Assets.

 

“Spinco Common Stock” shall have the meaning specified in the Recitals hereof.

 

“Spinco Disclosure Schedule” shall have the meaning specified in the Merger
Agreement.

 

“Spinco Group” shall mean Spinco and the Spinco Subsidiaries.

 

“Spinco Indemnitees” shall mean Spinco, the Company, each Affiliate of Spinco
and the Company immediately after the Distribution Date and each of their
respective present and former Representatives and each of the heirs, executors,
successors and assigns of any of the foregoing.

 

“Spinco Liabilities” shall mean (i) all Liabilities of the Spinco Business to
the extent arising after the Measurement Date and attributable to the conduct of
the Spinco Business after the Measurement Date, including without limitation the
liabilities of Spinco under the Transaction Agreements, (ii) the Assumed
Environmental Liabilities, (iii) the Assumed Abandonment Liabilities and
(iv) the Assumed Derivative Liabilities, but excluding (x) Taxes (which shall be
governed by the Tax Sharing Agreement) and (y) the Liabilities set forth on
Schedule 1.1(E).

 

“Spinco Subsidiaries” shall mean all direct and indirect Subsidiaries of Spinco.

 

“Subsidiary” shall have the meaning specified in the Merger Agreement.

 

“Taxes” shall mean all taxes, charges, fees, duties, levies, imposts, rates or
other assessments imposed by any federal, state, local or foreign Taxing
Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added or other taxes (including any
interest, penalties or additions attributable thereto); and “Tax” shall mean any
of such Taxes.

 

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement of even date
herewith among Forest, Spinco and the Company.

 

“Taxing Authority” shall mean any Governmental Authority or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax (including the United States
Internal Revenue Service or any successor thereto, including, but not limited to
its agents, representatives and attorneys).

 

11

--------------------------------------------------------------------------------


 

“Third-Party Claim” shall mean any claim, suit, derivative suit, arbitration,
inquiry, proceeding or investigation by or before any court, any governmental or
other regulatory or administrative agency or commission or any arbitration
tribunal asserted by a Person who or which is neither a party hereto nor an
Affiliate of a party hereto.

 

“Transaction Agreements” shall mean this Agreement, the Employee Benefits
Agreement, the Merger Agreement, the Tax Sharing Agreement and the Transition
Services Agreement.

 

“Transition Services Agreement” shall mean the Transition Services Agreement of
even date herewith between Forest and Spinco.

 

Section 1.2                                      References to Time.  All
references in this Agreement to times of the day shall be to New York City time.

 


ARTICLE II

PRELIMINARY TRANSACTIONS


 

Section 2.1                                      Business Separation.

 


(A)                                  ON OR PRIOR TO THE DISTRIBUTION DATE,
FOREST SHALL TAKE OR CAUSE TO BE TAKEN ALL ACTIONS NECESSARY TO CAUSE THE
TRANSFER, ASSIGNMENT, DELIVERY AND CONVEYANCE TO SPINCO OF ALL OF THE SPINCO
ASSETS, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS, AND SPINCO SHALL
ASSUME, AND THEREAFTER TIMELY PAY, PERFORM AND DISCHARGE WHEN DUE, ALL OF THE
SPINCO LIABILITIES.


 


(B)                                 THE SEPARATION OF THE FOREST ASSETS AND THE
SPINCO ASSETS, AS CONTEMPLATED BY THIS AGREEMENT SHALL BE EFFECTED IN A MANNER
THAT DOES NOT UNREASONABLY DISRUPT EITHER THE FOREST BUSINESS OR THE SPINCO
BUSINESS.  SUBJECT TO SECTION 2.6, TO THE EXTENT THE SEPARATION OF ANY OF THE
ASSETS CANNOT BE ACHIEVED IN A REASONABLY PRACTICABLE MANNER, SPINCO AND FOREST
WILL ENTER INTO APPROPRIATE ARRANGEMENTS REGARDING THE SHARED ASSET, SUBJECT TO
COMPANY CONSENT NOT TO BE UNREASONABLY WITHHELD.  ANY COSTS RELATED TO THE USE
OF A SHARED ASSET THAT IS NOT SEPARATED AS OF THE DISTRIBUTION DATE SHALL BE
ALLOCATED IN A REASONABLE MANNER AS AGREED BY SPINCO AND FOREST, SUBJECT TO
COMPANY CONSENT NOT TO BE UNREASONABLY WITHHELD.


 


(C)                                  ON OR PRIOR TO THE DISTRIBUTION DATE,
FOREST AND SPINCO WILL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO AMEND, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, ALL CONTRACTUAL
ARRANGEMENTS BETWEEN OR AMONG FOREST, SPINCO, THEIR RESPECTIVE AFFILIATES AND
ANY OTHER PERSON (OTHER THAN THE CONTRACTUAL ARRANGEMENTS RELATING TO THE
DISTRIBUTION AND THE MERGER) THAT EITHER (I) RELATE TO THE FOREST BUSINESS BUT
RELATE PREDOMINANTLY TO THE SPINCO BUSINESS OR (II) RELATE SOLELY TO THE SPINCO
BUSINESS, BUT, BY THEIR TERMS, CONTAIN PROVISIONS RELATING TO A MEMBER OF THE
FOREST GROUP, SO THAT, AFTER THE DISTRIBUTION DATE, SUCH CONTRACTUAL
ARRANGEMENTS (X) WILL RELATE SOLELY TO THE SPINCO BUSINESS AND (Y) WILL
ELIMINATE ANY PROVISIONS RELATING TO A MEMBER OF THE FOREST GROUP AND, IN EITHER
EVENT, WILL INURE TO THE BENEFIT OF THE SPINCO GROUP ON SUBSTANTIALLY THE SAME
ECONOMIC TERMS AS SUCH ARRANGEMENTS EXIST AS OF THE DATE HEREOF.  ON OR PRIOR TO
THE DISTRIBUTION DATE, FOREST AND SPINCO WILL USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO AMEND, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE

 

12

--------------------------------------------------------------------------------


 


COMPANY, ALL CONTRACTUAL ARRANGEMENTS BETWEEN OR AMONG FOREST, SPINCO, THEIR
RESPECTIVE AFFILIATES AND ANY OTHER PERSON (OTHER THAN THE CONTRACTUAL
ARRANGEMENTS RELATING TO THE DISTRIBUTION AND THE MERGER) THAT EITHER (I) RELATE
TO THE SPINCO BUSINESS BUT RELATE PREDOMINANTLY TO THE FOREST BUSINESS OR
(II) RELATE SOLELY TO THE FOREST BUSINESS, BUT, BY THEIR TERMS, CONTAIN
PROVISIONS RELATING TO A MEMBER OF THE SPINCO GROUP, SO THAT, AFTER THE
DISTRIBUTION DATE, SUCH CONTRACTUAL ARRANGEMENTS (X) WILL RELATE SOLELY TO THE
FOREST BUSINESS AND (Y) WILL ELIMINATE ANY PROVISIONS RELATING TO A MEMBER OF
THE SPINCO GROUP AND, IN EITHER EVENT, WILL INURE TO THE BENEFIT OF THE FOREST
GROUP ON SUBSTANTIALLY THE SAME ECONOMIC TERMS AS SUCH ARRANGEMENTS EXIST AS OF
THE DATE HEREOF.  IF, IN ANY CASE, SUCH AMENDMENT CANNOT BE OBTAINED, OR IF AN
ATTEMPTED AMENDMENT THEREOF WOULD BE INEFFECTIVE OR WOULD ADVERSELY AFFECT THE
RIGHTS OF FOREST OR SPINCO THEREUNDER, FOREST AND SPINCO WILL, SUBJECT TO
SECTION 2.6, COOPERATE IN NEGOTIATING A MUTUALLY AGREEABLE ARRANGEMENT, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, UNDER WHICH FOREST OR
SPINCO, AS APPLICABLE, WILL OBTAIN THE BENEFITS AND ASSUME THE OBLIGATIONS
THEREUNDER.


 


(D)                                 FOREST HEREBY REPRESENTS AND WARRANTS TO
SPINCO AND THE COMPANY THAT AT THE TIME OF THE DISTRIBUTION AND AT THE
MEASUREMENT DATE, THE SPINCO ASSETS, TOGETHER WITH THE ASSETS SET FORTH ON
SCHEDULE 1.1(D)(X), CONSTITUTE ALL OF FOREST’S, SPINCO’S AND THEIR RESPECTIVE
SUBSIDIARIES’ BUSINESS AND ASSETS IN THE OFFSHORE GULF OF MEXICO AND PROPERTY
RELATED THERETO, AND FOREST, SPINCO OR SUCH SUBSIDIARY OWNS THE SPINCO ASSETS
FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS.

 

Section 2.2                                      Conveyancing and Assumption
Agreements.  In connection with the transfer of the Spinco Assets and the
assumption of the Spinco Liabilities contemplated by Section 2.1, Forest and
Spinco shall execute, or cause to be executed by the appropriate entities,
conveyancing and assumption instruments in such forms (as special warranty
deeds, where applicable) as shall be reasonably acceptable to Forest, Spinco and
the Company.

 

Section 2.3                                      Certificate of Incorporation;
By-laws.  The Certificate of Incorporation and Bylaws of Spinco immediately
prior to the Distribution Date will be in the forms attached as Exhibits A and
B, respectively.

 

Section 2.4                                      Issuance of Stock.  Prior to
the Distribution Date, the parties hereto shall take all steps necessary so that
the number of shares of Spinco Common Stock outstanding and held by Forest shall
equal 50,637,010; provided, however, that if the condition described in
Section 4.2 of the Spinco Disclosure Schedule has not been satisfied, such
number of shares shall equal 51,368,707.

 

Section 2.5                                      Other Agreements.  Each of
Forest and Spinco shall, prior to the Distribution Date, enter into, and cause
the appropriate members of the Group of which it is a member to enter into, the
other Transaction Agreements.

 

Section 2.6                                      Transfers Not Effected Prior to
the Distribution; Transfers Deemed Effective as of the Distribution Date.  To
the extent that any transfers contemplated by this Article II shall not have
been consummated on or prior to the Distribution Date, the parties shall use
their commercially reasonable efforts to effect such transfers as promptly
following the Distribution Date as shall be practicable.  Nothing herein shall
be deemed to require the transfer

 

13

--------------------------------------------------------------------------------


 

of any Assets or the assumption of any Liabilities which by their terms or
operation of law cannot be transferred or assumed; provided, however, that
Forest and Spinco shall and shall cause their respective Subsidiaries to use
commercially reasonable efforts to obtain any necessary consents or approvals
for the transfer of all Assets and the assumption of all Liabilities
contemplated to be transferred or assumed pursuant to this Article II.  In the
event that any such transfer of Assets or assumption of Liabilities has not been
consummated, effective on or before the Distribution Date, the party retaining
such Asset or Liability shall thereafter hold such Asset in trust for the use
and benefit of the party entitled thereto (at the expense of the party entitled
thereto) and retain such Liability for the account of the party by whom such
Liability is to be assumed pursuant hereto, and take such other action as may be
reasonably requested by the party to which such Asset is to be transferred, or
by whom such Liability is to be assumed, as the case may be, in order to place
such party, to the extent reasonably possible, in the same position as would
have existed had such Asset or Liability been transferred or assumed as
contemplated hereby.  As and when any such Asset becomes transferable or such
Liability can be assumed, such transfer or assumption shall be effected
forthwith.  Without limiting the generality of the foregoing, the parties shall
use commercially reasonable efforts to allow Spinco or the Company to retain
operatorship of any Property or other Spinco Asset following the Distribution
Date.  Subject to the foregoing, the parties agree that, as of the Distribution
Date (or such earlier time as any such Asset may have been acquired or Liability
assumed), each party hereto shall be deemed to have acquired complete and sole
beneficial ownership over all of the Assets, together with all rights, powers
and privileges incident thereto, and shall be deemed to have assumed in
accordance with the terms of this Agreement all of the Liabilities, and all
duties, obligations and responsibilities incident thereto, which such party is
entitled to acquire or required to assume pursuant to the terms of this
Agreement.  If the transfer of any seismic licenses to Spinco in connection with
the Contribution is subject to a transfer, assignment or consent fee, Forest and
the Forest Subsidiaries shall provide notice to Spinco and the Company of the
existence of such fee and, if requested by the Company, shall cooperate
reasonably (without the obligation to incur any expense) with Spinco and the
Company to minimize the amount of such fee, which shall (if such transfer was
requested by the Company) be paid by Spinco.  Spinco shall not, without Company
Consent, bear the costs of any transfer, assignment or consent fees, or fees in
connection with filings with the MMS or with any state agency or authority, in
connection with the transfer of any Spinco Assets in the Contribution, other
than seismic licenses as provided in the immediately preceding sentence; and
other than any transfer, assignment or consent fees payable to any Taxing
Authority, which shall be governed by the Tax Sharing Agreement. 
Notwithstanding any other provision in this Agreement, with respect to all
seismic licenses for which the Company does not request that Spinco pay an
applicable transfer, assignment or consent fee or that cannot otherwise be
transferred to Spinco in accordance with this Section 2.6, Forest shall retain
all rights and obligations under such seismic licenses and shall owe no further
obligation to the Company or Spinco with respect thereto.  Further,
notwithstanding any other provision in this Agreement, with respect to computer
software that Forest currently uses for any of the Forest Assets, Forest shall
not be obligated to transfer such software to Spinco to the extent such transfer
would adversely affect Forest’s ability to continue use of such software for the
Forest Assets.  The parties acknowledge and agree that the payment of any
transfer or assignment fees by Forest, Spinco, the Company or any of their
respective Subsidiaries in connection with the transfer of any assets to Spinco
or in connection with the Merger shall not constitute costs and expenses
incurred in connection with the Transaction Agreements and the

 

14

--------------------------------------------------------------------------------


 

transactions contemplated thereby for purposes of paragraph (xi) of the
definition of Cash Amount.

 


ARTICLE III

THE DISTRIBUTION


 

 

Section 3.1                                      Record Date and Distribution
Date.  Subject to the satisfaction of the conditions set forth in Section 9.1,
the Board of Directors of Forest, consistent with the Merger Agreement and New
York law, shall establish the Record Date and the Distribution Date and any
appropriate procedures in connection with the Distribution.  The Distribution
Date shall be no earlier than the Business Day on which the Effective Time
occurs.

 

Section 3.2                                      The Agent.  Prior to the
Distribution Date, Forest shall enter into an agreement with the Agent providing
for, among other things, the Distribution to the holders of Forest Common Stock
in accordance with this Article III.

 

Section 3.3                                      Delivery of Share Certificates
to the Agent.  Prior to the Distribution Date, Forest shall deliver to the Agent
a share certificate representing (or authorize the related book-entry transfer
of) all of the outstanding shares of Spinco Common Stock to be distributed in
connection with the Distribution.  After the Distribution Date and Effective
Time, upon the request of the Agent, Spinco shall provide all certificates for
shares (or book-entry transfer authorizations) of Spinco Common Stock that the
Agent shall require in order to effect the Distribution.

 

Section 3.4                                      The Distribution.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SPINCO SHALL INSTRUCT THE AGENT TO DISTRIBUTE ON A PRO RATA BASIS, AS
OF THE DISTRIBUTION DATE, A TOTAL OF 50,637,010 SHARES OF SPINCO COMMON STOCK IN
RESPECT OF THE OUTSTANDING SHARES OF FOREST COMMON STOCK HELD BY HOLDERS OF
RECORD OF FOREST COMMON STOCK ON THE RECORD DATE; PROVIDED, HOWEVER, THAT IF THE
CONDITION DESCRIBED IN SECTION 4.2 OF THE SPINCO DISCLOSURE SCHEDULE HAS NOT
BEEN SATISFIED, SUCH NUMBER OF SHARES SHALL EQUAL 51,368,707.  ALL SHARES OF
SPINCO COMMON STOCK DISTRIBUTED IN THE DISTRIBUTION SHALL BE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE RIGHTS.


 


(B)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NO CERTIFICATE OR SCRIP REPRESENTING FRACTIONAL SHARES OF SPINCO
COMMON STOCK SHALL BE DISTRIBUTED IN THE DISTRIBUTION.  ALL FRACTIONAL SHARES OF
SPINCO COMMON STOCK THAT A HOLDER OF FOREST COMMON STOCK WOULD OTHERWISE BE
ENTITLED TO RECEIVE AS A RESULT OF THE DISTRIBUTION SHALL BE AGGREGATED AND IF A
FRACTIONAL SHARE RESULTS FROM SUCH AGGREGATION, SUCH FRACTIONAL SHARE SHALL BE
TREATED IN ACCORDANCE WITH THE PROCEDURE SET FORTH IN THE FOLLOWING SENTENCE. 
SPINCO SHALL INSTRUCT THE AGENT TO AGGREGATE ALL FRACTIONAL SHARES OF SPINCO
COMMON STOCK, SELL SUCH SHARES IN THE PUBLIC MARKET AND DISTRIBUTE TO HOLDERS OF
FOREST COMMON STOCK WHO OTHERWISE WOULD HAVE BEEN ENTITLED TO SUCH FRACTIONAL
SHARES OF SPINCO COMMON STOCK A PRO RATA PORTION OF THE NET PROCEEDS OF SUCH
SALE.

 

15

--------------------------------------------------------------------------------


 


(C)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ON THE DISTRIBUTION DATE AND IN CONNECTION WITH THE CONTRIBUTION,
SPINCO SHALL PAY TO FOREST THE ESTIMATED CASH AMOUNT DETERMINED PURSUANT TO
SECTION 4.1 (IF SUCH AMOUNT IS POSITIVE), OR FOREST SHALL PAY TO SPINCO THE
ESTIMATED CASH AMOUNT DETERMINED PURSUANT TO SECTION 4.1 (IF SUCH AMOUNT IS
NEGATIVE), IN EITHER CASE BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO A
BANK PREVIOUSLY DESIGNATED BY THE PAYEE.


 


ARTICLE IV

CASH AMOUNT


 

Section 4.1                                      Estimated Cash Amount.  At
least ten (10) Business Days prior to the Distribution Date, Forest shall
prepare and deliver to the Company a calculation of Forest’s estimate of the
Cash Amount (the “Estimated Cash Amount”), together with a statement setting
forth in reasonable detail the basis and calculation thereof.

 

Section 4.2                                      Actual Cash Amount.  On or
prior to the sixtieth (60th) calendar day after the Distribution Date, Forest
shall prepare and deliver to Spinco and the Company a revised calculation of the
Cash Amount based to the extent applicable on the actual operations of Spinco
during the Measurement Period (the “Actual Cash Amount”), together with a
statement setting forth in reasonable detail the basis and calculation thereof. 
In preparing the Actual Cash Amount, Forest shall consult with the Company and
its Representatives.  During the ninety (90) calendar days after receipt by
Spinco of the Actual Cash Amount statement (the “Review Period”), Spinco shall
review the Actual Cash Amount statement in order to determine whether the Actual
Cash Amount statement should be adjusted.  If Spinco so determines, Spinco
shall, within five (5) Business Days after the end of the Review Period, deliver
to Forest a reconciliation of the calculation of the Actual Cash Amount to
Spinco’s proposed adjustment (the “Reconciliation Statement”), together with a
statement setting forth in reasonable detail the basis of its calculation. 
Unless Forest delivers the Dispute Notification referred to in Section 4.4
below, the Reconciliation Statement shall be deemed to be final, binding and
conclusive on the parties hereto.

 

Section 4.3                                      Incremental Tax Amount.  On or
prior to June 30, 2006, Forest shall prepare and deliver to Spinco and the
Company a calculation of estimated income taxes included in the calculation of
the Actual Cash Amount, revised only to reflect actual depreciation, depletion,
and amortization deductions to be claimed by Forest with respect to Spinco
Assets during the Measurement Period, together with a statement setting forth in
reasonable detail the basis and calculation thereof. Within 15 Business Days of
receipt of the calculation, (a) if the revised calculation exceeds the
hypothetical income taxes included in the calculation of the Actual Cash Amount,
then Spinco shall pay to Forest an amount equal to such excess and (b) if the
revised calculation is less than the hypothetical income taxes included in the
calculation of the Actual Cash Amount, then Forest shall pay to Spinco an amount
equal to such difference.  In either case, payment shall be made in cash by wire
transfer in immediately available funds to a bank previously designated by
Forest or Spinco, as the case may be.

 

16

--------------------------------------------------------------------------------


 

Section 4.4                                      Dispute Resolution Procedure. 
Within five (5) Business Days after receipt of the Reconciliation Statement,
Forest shall notify Spinco of any dispute thereof, specifying the amount in
dispute thereof and, in reasonable detail, the basis for and its calculation
thereof (the “Dispute Notification”). Thereafter, Forest and Spinco shall
attempt to resolve the dispute, and any such resolution shall be final, binding
and conclusive on the parties hereto.  If Forest and Spinco are unable to reach
a resolution within thirty (30) Business Days after the receipt by Spinco of the
Dispute Notification, Forest and Spinco shall submit the items remaining in
dispute for resolution to the Independent Accounting Firm.  The Independent
Accounting Firm shall, within thirty (30) Business Days after such submission,
determine and report to Forest and Spinco upon such remaining disputed items,
and such report shall be final, binding and conclusive on the parties hereto. 
The fees and disbursement of the Independent Accounting Firm shall be allocated
between Forest and Spinco in the same proportion that the aggregate amount of
such remaining disputed items so submitted to the Independent Accounting Firm
that is unsuccessfully disputed by each such party (as finally determined by the
Independent Accounting Firm) bears to the total amount of such remaining
disputed items so submitted.

 

Section 4.5                                      Payment of Cash Amount.  Not
later than three (3) Business Days following the date on which the Cash Amount
is deemed to be final, binding and conclusive, (a) if the Cash Amount exceeds
the Estimated Cash Amount, then Spinco shall pay to Forest an amount equal to
such excess, with interest accrued thereon from the Distribution Date to the
payment date at the rate of 6.5% per annum, and (b) if the Cash Amount is less
than the Estimated Cash Amount, then Forest shall pay to Spinco an amount equal
to such difference, with interest accrued thereon from the Distribution Date to
the payment date at the rate of 6.5% per annum, in either case in cash by wire
transfer in immediately available funds to a bank previously designated by
Forest or Spinco, as the case may be.

 


ARTICLE V

SURVIVAL AND INDEMNIFICATION


 

Section 5.1                                      Survival of Agreements.  All
representations, warranties, covenants and agreements of the parties hereto
contained in this Agreement shall survive the Distribution Date.

 

Section 5.2                                      Indemnification.

 


(A)                                  EXCEPT AS SPECIFICALLY OTHERWISE PROVIDED
IN THE OTHER TRANSACTION AGREEMENTS, SPINCO SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE FOREST INDEMNITEES FROM AND AGAINST ALL INDEMNIFIABLE LOSSES
ARISING OUT OF OR DUE TO THE FAILURE OF ANY MEMBER OF THE SPINCO GROUP (I) TO
PAY OR SATISFY ANY SPINCO LIABILITIES, WHETHER SUCH INDEMNIFIABLE LOSSES RELATE
TO EVENTS, OCCURRENCES OR CIRCUMSTANCES OCCURRING OR EXISTING, OR WHETHER SUCH
INDEMNIFIABLE LOSSES ARE ASSERTED, BEFORE, ON OR AFTER THE DISTRIBUTION DATE, OR
(II) TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 EXCEPT AS SPECIFICALLY OTHERWISE PROVIDED IN
THE OTHER TRANSACTION AGREEMENTS, FOREST SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE SPINCO INDEMNITEES FROM AND AGAINST ALL

 

17

--------------------------------------------------------------------------------


 


INDEMNIFIABLE LOSSES ARISING OUT OF OR DUE TO THE FAILURE OF ANY MEMBER OF THE
FOREST GROUP (I) TO PAY OR SATISFY ANY FOREST LIABILITIES, WHETHER SUCH
INDEMNIFIABLE LOSSES RELATE TO EVENTS, OCCURRENCES OR CIRCUMSTANCES OCCURRING OR
EXISTING, OR WHETHER SUCH INDEMNIFIABLE LOSSES ARE ASSERTED, BEFORE, ON OR AFTER
THE DISTRIBUTION DATE, (II) TO TRANSFER TO SPINCO OR ANY MEMBER OF THE SPINCO
GROUP ALL OF THE SPINCO ASSETS, OR (III) TO PERFORM ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT.  IN ADDITION TO AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, FOREST SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE SPINCO
INDEMNITEES FROM AND AGAINST ALL INDEMNIFIABLE LOSSES (INCLUDING INDEMNIFIABLE
LOSSES ARISING FROM THE SPINCO INDEMNITEES’ EFFORTS TO COLLECT FROM OTHER
POTENTIALLY RESPONSIBLE PARTIES) IN EXCESS OF $10.0 MILLION IN THE AGGREGATE, AS
ACTUALLY INCURRED BY SPINCO, ARISING IN CONNECTION WITH THE CONDITIONS DESCRIBED
IN CLAUSES (II) AND (IV) OF SECTION 4.10 OF THE SPINCO DISCLOSURE SCHEDULE,
PROVIDED THAT SPINCO SHALL HAVE USED COMMERCIALLY REASONABLE EFFORTS TO COLLECT
FROM OTHER POTENTIALLY RESPONSIBLE PARTIES THEIR SHARE OF COSTS ASSOCIATED WITH
SUCH CONDITIONS, INCLUDING WITHOUT LIMITATION THE PURSUIT OF LITIGATION AGAINST
SUCH POTENTIALLY RESPONSIBLE PARTIES AT FOREST’S REASONABLE REQUEST.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, INDEMNIFICATION RELATING TO ANY ARRANGEMENTS BETWEEN ANY
MEMBER OF THE FOREST GROUP AND ANY MEMBER OF THE SPINCO GROUP (WHICH
ARRANGEMENTS, IF ENTERED INTO ON OR AFTER THE DATE HEREOF, SHALL HAVE BEEN
EXECUTED SUBJECT TO COMPANY CONSENT) FOR THE PROVISION AFTER THE DISTRIBUTION
DATE OF GOODS AND SERVICES IN THE ORDINARY COURSE SHALL BE GOVERNED BY THE TERMS
OF SUCH ARRANGEMENTS AND NOT BY THIS SECTION OR AS OTHERWISE SET FORTH IN THIS
AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS.


 


(D)                                 INDEMNIFICATION FOR MATTERS SUBJECT TO THE
TAX SHARING AGREEMENT IS GOVERNED BY THE TERMS, PROVISIONS AND PROCEDURES OF THE
TAX SHARING AGREEMENT AND NOT BY THIS ARTICLE V.


 

Section 5.3                                      Procedures for Indemnification
for Third-Party Claims.

 


(A)                                  FOREST SHALL, AND SHALL CAUSE THE OTHER
FOREST INDEMNITEES TO, NOTIFY SPINCO IN WRITING PROMPTLY AFTER LEARNING OF ANY
THIRD-PARTY CLAIM FOR WHICH ANY FOREST INDEMNITEE INTENDS TO SEEK
INDEMNIFICATION FROM SPINCO UNDER THIS AGREEMENT.  SPINCO SHALL, AND SHALL CAUSE
THE OTHER SPINCO INDEMNITEES TO, NOTIFY FOREST IN WRITING PROMPTLY AFTER
LEARNING OF ANY THIRD-PARTY CLAIM FOR WHICH ANY SPINCO INDEMNITEE INTENDS TO
SEEK INDEMNIFICATION FROM FOREST UNDER THIS AGREEMENT.  THE FAILURE OF ANY
INDEMNITEE TO GIVE SUCH NOTICE SHALL NOT RELIEVE ANY INDEMNIFYING PARTY OF ITS
OBLIGATIONS UNDER THIS ARTICLE V EXCEPT TO THE EXTENT THAT SUCH INDEMNIFYING
PARTY IS ACTUALLY PREJUDICED BY SUCH FAILURE TO GIVE NOTICE.  SUCH NOTICE SHALL
DESCRIBE SUCH THIRD-PARTY CLAIM IN REASONABLE DETAIL CONSIDERING THE INFORMATION
PROVIDED TO THE INDEMNITEE AND SHALL INDICATE THE AMOUNT (ESTIMATED IF
NECESSARY) OF THE INDEMNIFIABLE LOSS THAT HAS BEEN CLAIMED AGAINST OR MAY BE
SUSTAINED BY SUCH INDEMNITEE.


 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN
PARAGRAPH (C) OF THIS SECTION 5.3, AN INDEMNIFYING PARTY MAY, BY NOTICE TO THE
INDEMNITEE AND TO FOREST, IF SPINCO IS THE INDEMNIFYING PARTY, OR TO THE
INDEMNITEE AND SPINCO, IF FOREST IS THE INDEMNIFYING PARTY, AT ANY TIME AFTER
RECEIPT BY SUCH INDEMNIFYING PARTY OF SUCH INDEMNITEE’S NOTICE OF A THIRD-PARTY
CLAIM, UNDERTAKE (ITSELF OR THROUGH ANOTHER MEMBER OF THE GROUP OF WHICH THE
INDEMNIFYING PARTY IS A MEMBER) THE DEFENSE OR SETTLEMENT OF SUCH THIRD-PARTY
CLAIM, AT SUCH INDEMNIFYING PARTY’S OWN EXPENSE AND BY COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNITEE.  IF AN INDEMNIFYING PARTY UNDERTAKES THE DEFENSE
OF ANY THIRD-PARTY CLAIM, SUCH INDEMNIFYING PARTY SHALL CONTROL THE

 

18

--------------------------------------------------------------------------------


 


INVESTIGATION AND DEFENSE OR SETTLEMENT THEREOF, AND THE INDEMNITEE MAY NOT
SETTLE OR COMPROMISE SUCH THIRD-PARTY CLAIM, EXCEPT THAT SUCH INDEMNIFYING PARTY
SHALL NOT (I) REQUIRE ANY INDEMNITEE, WITHOUT ITS PRIOR WRITTEN CONSENT, TO TAKE
OR REFRAIN FROM TAKING ANY ACTION IN CONNECTION WITH SUCH THIRD-PARTY CLAIM, OR
MAKE ANY PUBLIC STATEMENT, WHICH SUCH INDEMNITEE REASONABLY CONSIDERS TO BE
AGAINST ITS INTERESTS, OR (II) WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNITEE AND OF FOREST, IF THE INDEMNITEE IS A FOREST INDEMNITEE, OR THE
INDEMNITEE AND OF SPINCO, IF THE INDEMNITEE IS A SPINCO INDEMNITEE, CONSENT TO
ANY SETTLEMENT THAT DOES NOT INCLUDE AS A PART THEREOF AN UNCONDITIONAL RELEASE
OF THE RELEVANT INDEMNITEES FROM LIABILITY WITH RESPECT TO SUCH THIRD-PARTY
CLAIM OR THAT REQUIRES THE INDEMNITEE OR ANY OF ITS REPRESENTATIVES OR
AFFILIATES TO MAKE ANY PAYMENT THAT IS NOT FULLY INDEMNIFIED UNDER THIS
AGREEMENT OR TO BE SUBJECT TO ANY NON-MONETARY REMEDY.  SUBJECT TO THE
INDEMNIFYING PARTY’S CONTROL RIGHTS, AS SPECIFIED HEREIN, THE INDEMNITEES MAY
PARTICIPATE IN SUCH INVESTIGATION AND DEFENSE, AT THEIR OWN EXPENSE.  FOLLOWING
THE PROVISION OF NOTICES TO THE INDEMNIFYING PARTY, UNTIL SUCH TIME AS AN
INDEMNIFYING PARTY HAS UNDERTAKEN THE DEFENSE OF ANY THIRD-PARTY CLAIM AS
PROVIDED HEREIN, SUCH INDEMNITEE SHALL CONTROL THE INVESTIGATION AND DEFENSE OR
SETTLEMENT THEREOF, WITHOUT PREJUDICE TO ITS RIGHT TO SEEK INDEMNIFICATION
HEREUNDER.


 


(C)                                  IF AN INDEMNITEE REASONABLY DETERMINES THAT
THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN
ADDITION TO THOSE AVAILABLE TO ITS INDEMNIFYING PARTY WHICH MAKE IT
INAPPROPRIATE FOR THE INDEMNIFYING PARTY TO UNDERTAKE THE DEFENSE OR SETTLEMENT
THEREOF, THEN SUCH INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO UNDERTAKE THE
DEFENSE OR SETTLEMENT OF SUCH THIRD-PARTY CLAIM; AND COUNSEL FOR THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO CONDUCT THE DEFENSE OF SUCH INDEMNIFYING
PARTY AND COUNSEL FOR THE INDEMNITEE (SELECTED BY THE INDEMNITEE) SHALL BE
ENTITLED TO CONDUCT THE DEFENSE OF SUCH INDEMNITEE, IN WHICH CASE THE REASONABLE
FEES, COSTS AND EXPENSES OF SUCH COUNSEL FOR THE INDEMNITEE (BUT NOT MORE THAN
ONE COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFYING PARTY) SHALL BE PAID BY
SUCH INDEMNIFYING PARTY, IT BEING UNDERSTOOD THAT BOTH SUCH COUNSEL SHALL
COOPERATE WITH EACH OTHER TO CONDUCT THE DEFENSE OR SETTLEMENT OF SUCH ACTION AS
EFFICIENTLY AS POSSIBLE.


 


(D)                                 IN NO EVENT SHALL AN INDEMNIFYING PARTY BE
LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR ALL INDEMNITEES
(IN ADDITION TO LOCAL COUNSEL AND ITS OWN COUNSEL, IF ANY) IN CONNECTION WITH
ANY ONE ACTION, OR SEPARATE BUT SIMILAR OR RELATED ACTIONS, IN THE SAME
JURISDICTION ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES.


 


(E)                                  IF THE INDEMNIFYING PARTY UNDERTAKES THE
DEFENSE OR SETTLEMENT OF A THIRD-PARTY CLAIM, THE INDEMNITEE SHALL MAKE
AVAILABLE TO THE INDEMNIFYING PARTY AND ITS COUNSEL ALL INFORMATION AND
DOCUMENTS REASONABLY AVAILABLE TO IT WHICH RELATE TO ANY THIRD-PARTY CLAIM, AND
OTHERWISE COOPERATE AS MAY REASONABLY BE REQUIRED IN CONNECTION WITH THE
INVESTIGATION, DEFENSE AND SETTLEMENT THEREOF, SUBJECT TO THE TERMS AND
CONDITIONS OF A MUTUALLY ACCEPTABLE JOINT DEFENSE AGREEMENT.

 

Section 5.4                                      Reductions for Insurance
Proceeds and Other Recoveries.  The amount that any Indemnifying Party is or may
be required to pay to any Indemnitee pursuant to this Article V shall be reduced
(retroactively or prospectively) by any insurance proceeds or other amounts
actually recovered from third parties by or on behalf of such Indemnitee in
respect of the related Indemnifiable Losses.  The existence of a claim by an
Indemnitee for insurance or against a third party in respect of any
Indemnifiable Loss shall not, however, delay or reduce any

 

19

--------------------------------------------------------------------------------


 

payment pursuant to the indemnification provisions contained herein and
otherwise determined to be due and owing by an Indemnifying Party.  Rather the
Indemnifying Party shall make payment in full of such amount so determined to be
due and owing by it and, if, and to the extent that, there exists a claim
against any third party (other than an insurer) in respect of such Indemnifiable
Loss, the Indemnitee shall assign such claim against such third party to the
Indemnifying Party.  Notwithstanding any other provisions of this Agreement, it
is the intention of the parties hereto that no insurer or any other third party
shall be (i) entitled to a benefit it would not be entitled to receive in the
absence of the foregoing indemnification provisions or (ii) relieved of the
responsibility to pay any claims for which it is obligated.  If an Indemnitee
shall have received the payment required by this Agreement from an Indemnifying
Party in respect of any Indemnifiable Losses and shall subsequently actually
receive insurance proceeds or other amounts in respect of such Indemnifiable
Losses, then such Indemnitee shall hold such insurance proceeds in trust for the
benefit of such Indemnifying Party and shall pay to such Indemnifying Party a
sum equal to the amount of such insurance proceeds or other amounts actually
received, up to the aggregate amount of any payments received from such
Indemnifying Party pursuant to this Agreement in respect of such Indemnifiable
Losses.

 

Section 5.5                                      Remedies Cumulative.  The
remedies provided in this Article V shall be cumulative and shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any other
remedies against any Indemnifying Party.  However, the procedures set forth in
Section 5.3 shall be the exclusive procedures governing any indemnity action
brought under this Agreement, except as otherwise specifically provided in any
of the other Transaction Agreements.

 

Section 5.6                                      Tax Treatment of Indemnity and
Other Payments.  For all Tax purposes, the parties agree to treat any payment to
the other party required by this Agreement (including any payment with respect
to the Cash Amount) as either a contribution by Forest to Spinco or a
distribution by Spinco to Forest, as the case may be, occurring immediately
prior to the Distribution, except as otherwise mandated by applicable law.

 

Section 5.7                                      Survival of Indemnities.  The
obligations of each of Forest and Spinco under this Article V shall survive the
sale or other transfer by it of any of its Assets or Business or the assignment
by it of any of its Liabilities, with respect to any Indemnifiable Loss of the
other related to such Assets, Business or Liabilities.

 


ARTICLE VI

CERTAIN ADDITIONAL COVENANTS

 

Section 6.1                                      Notices to Third Parties.  In
addition to the actions described in Section 6.2, the members of the Forest
Group and the members of the Spinco Group shall cooperate to make all other
filings and give notice to and obtain consents from all third parties that may
reasonably be required to consummate the transactions contemplated by this
Agreement and the other Transaction Agreements, including, without limitation,
to cause a member of the Spinco Group to succeed Forest as operator of any of
the Spinco Assets (both of record and under contractual arrangements).

 

20

--------------------------------------------------------------------------------


 

Section 6.2                                      Licenses and Permits.  Each
party hereto shall cause the appropriate members of its Group to prepare and
file with the appropriate licensing and permitting authorities applications for
the transfer or issuance, as may be necessary or advisable in connection with
the transactions contemplated by this Agreement and the other Transaction
Agreements, to its Group of all material governmental licenses and permits
required for the members of its Group to operate its Business after the
Distribution Date.  The members of the Spinco Group and the members of the
Forest Group shall cooperate and use commercially reasonable efforts to secure
the transfer or issuance of the licenses and permits.

 

Section 6.3                                      Intercompany Agreements. 
Except as set forth on Section 6.3 of the Disclosure Schedule, all contracts,
licenses, agreements, commitments and other arrangements, formal and informal,
between any member of the Forest Group, on the one hand, and any member of the
Spinco Group, on the other hand, in existence as of the Distribution Date,
pursuant to which any member of either Group makes payments in respect of Taxes
to any member of the other Group or provides to any member of the other Group
goods or services (including management, administrative, legal, financial,
accounting, data processing, insurance and technical support), or the use of any
Assets of any member of the other Group, or the secondment of any employee, or
pursuant to which rights, privileges or benefits are afforded to members of
either Group as Affiliates of the other Group, shall terminate as of the close
of business on the day prior to the Distribution Date, except as specifically
provided herein or in the other Transaction Agreements.  From and after the
Distribution Date, no member of either Group shall have any rights under any
such contract, license, agreement, commitment or arrangement with any member of
the other Group, except as specifically provided herein or in the other
Transaction Agreements.

 

Section 6.4                                      Further Assurances.  In
addition to the actions specifically provided for elsewhere in this Agreement,
each of the parties hereto shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable laws, regulations and
agreements to consummate and make effective the transactions contemplated by
this Agreement and the other Transaction Agreements.  Without limiting the
foregoing, each party hereto shall cooperate with the other party, and execute
and deliver, or use commercially reasonable efforts to cause to be executed and
delivered, all instruments, and to make all filings with, and to obtain all
consents, approvals or authorizations of, any governmental or regulatory
authority or any other Person under any permit, license, agreement, indenture or
other instrument, and take all such other actions as such party may reasonably
be requested to take by any other party hereto from time to time, consistent
with the terms of this Agreement and the other Transaction Agreements, in order
to effectuate the provisions and purposes of this Agreement.

 

Section 6.5                                      Guarantee Obligations and
Liens.


 


(A)                                  FOREST AND SPINCO SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS, AND SHALL CAUSE THEIR RESPECTIVE GROUPS TO USE
THEIR COMMERCIALLY REASONABLE EFFORTS:  (X) TO TERMINATE, OR TO CAUSE A MEMBER
OF THE SPINCO GROUP TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY MEMBER OF THE
FOREST GROUP IN RESPECT OF, ALL OBLIGATIONS OF ANY MEMBER OF THE FOREST GROUP
UNDER ANY SPINCO LIABILITIES FOR WHICH SUCH MEMBER OF THE FOREST GROUP MAY BE
LIABLE, AS GUARANTOR, ORIGINAL TENANT, PRIMARY OBLIGOR OR OTHERWISE, AND (Y) TO
TERMINATE, OR TO CAUSE SPINCO ASSETS TO BE

 

21

--------------------------------------------------------------------------------


 


SUBSTITUTED IN ALL RESPECTS FOR ANY FOREST ASSETS IN RESPECT OF, ANY LIENS OR
ENCUMBRANCES ON FOREST ASSETS WHICH ARE SECURING ANY SPINCO LIABILITIES.  IF
SUCH A TERMINATION OR SUBSTITUTION IS NOT EFFECTED BY THE DISTRIBUTION DATE: 
(I) SPINCO SHALL INDEMNIFY AND HOLD HARMLESS THE FOREST INDEMNITEES FOR ANY
INDEMNIFIABLE LOSS ARISING FROM OR RELATING THERETO, AND (II) WITHOUT THE PRIOR
WRITTEN CONSENT OF FOREST, FROM AND AFTER THE DISTRIBUTION DATE, SPINCO SHALL
NOT, AND SHALL NOT PERMIT ANY MEMBER OF THE SPINCO GROUP TO, RENEW OR EXTEND THE
TERM OF, INCREASE ITS OBLIGATIONS UNDER, OR TRANSFER TO A THIRD PARTY, ANY LOAN,
LEASE, CONTRACT OR OTHER OBLIGATION FOR WHICH A MEMBER OF THE FOREST GROUP IS OR
MAY BE LIABLE OR FOR WHICH ANY FOREST ASSET IS OR MAY BE ENCUMBERED UNLESS ALL
OBLIGATIONS OF THE FOREST GROUP AND ALL LIENS AND ENCUMBRANCES ON ANY FOREST
ASSET WITH RESPECT THERETO ARE THEREUPON TERMINATED BY DOCUMENTATION REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO FOREST.


 


(B)                                 FOREST AND SPINCO SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS, AND SHALL CAUSE THEIR RESPECTIVE GROUPS TO USE
THEIR COMMERCIALLY REASONABLE EFFORTS:  (X) TO TERMINATE, OR TO CAUSE A MEMBER
OF THE FOREST GROUP TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY MEMBER OF SPINCO
GROUP IN RESPECT OF, ALL OBLIGATIONS OF ANY MEMBER OF THE SPINCO GROUP UNDER ANY
FOREST LIABILITIES FOR WHICH SUCH MEMBER OF THE SPINCO GROUP MAY BE LIABLE, AS
GUARANTOR, ORIGINAL TENANT, PRIMARY OBLIGOR OR OTHERWISE, AND (Y) TO TERMINATE,
OR TO CAUSE FOREST ASSETS TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY SPINCO
ASSETS IN RESPECT OF, ANY LIENS OR ENCUMBRANCES ON SPINCO ASSETS WHICH ARE
SECURING ANY FOREST LIABILITIES.  IF SUCH A TERMINATION OR SUBSTITUTION IS NOT
EFFECTED BY THE DISTRIBUTION DATE:  (I) FOREST SHALL INDEMNIFY AND HOLD HARMLESS
THE SPINCO INDEMNITEES FOR ANY INDEMNIFIABLE LOSS ARISING FROM OR RELATING
THERETO, AND (II) WITHOUT THE PRIOR WRITTEN CONSENT OF SPINCO, FROM AND AFTER
THE DISTRIBUTION DATE, FOREST SHALL NOT, AND SHALL NOT PERMIT ANY MEMBER OF THE
FOREST GROUP TO, RENEW OR EXTEND THE TERM OF, INCREASE ITS OBLIGATIONS UNDER, OR
TRANSFER TO A THIRD PARTY, ANY LOAN, LEASE, CONTRACT OR OTHER OBLIGATION FOR
WHICH A MEMBER OF THE SPINCO GROUP IS OR MAY BE LIABLE OR FOR WHICH ANY SPINCO
ASSET IS OR MAY BE ENCUMBERED UNLESS ALL OBLIGATIONS OF THE SPINCO GROUP AND ALL
LIENS AND ENCUMBRANCES ON ANY SPINCO ASSET WITH RESPECT THERETO ARE THEREUPON
TERMINATED BY DOCUMENTATION REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
SPINCO.

 

Section 6.6                                      Insurance.

 


(A)                                  RIGHTS UNDER POLICIES.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, FROM AND AFTER THE DISTRIBUTION DATE, SPINCO
AND THE SPINCO SUBSIDIARIES WILL HAVE NO RIGHTS WITH RESPECT TO ANY POLICIES,
EXCEPT THAT (I) FOREST WILL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST SPINCO
IN ASSERTING CLAIMS FOR ANY LOSS, LIABILITY OR DAMAGE WITH RESPECT TO THE SPINCO
ASSETS OR SPINCO LIABILITIES UNDER POLICIES WITH THIRD-PARTY INSURERS WHICH ARE
“OCCURRENCE BASIS” INSURANCE POLICIES (“OCCURRENCE BASIS POLICIES”) ARISING OUT
OF INSURED INCIDENTS OCCURRING FROM THE DATE COVERAGE THEREUNDER FIRST COMMENCED
UNTIL THE DISTRIBUTION DATE TO THE EXTENT THAT THE TERMS AND CONDITIONS OF ANY
SUCH OCCURRENCE BASIS POLICIES AND AGREEMENTS RELATING THERETO SO ALLOW AND
(II) FOREST WILL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST SPINCO TO
CONTINUE TO PROSECUTE CLAIMS WITH RESPECT TO SPINCO ASSETS OR SPINCO LIABILITIES
PROPERLY ASSERTED WITH AN INSURER PRIOR TO THE DISTRIBUTION DATE UNDER POLICIES
WITH THIRD-PARTY INSURERS WHICH ARE INSURANCE POLICIES WRITTEN ON A “CLAIMS
MADE” BASIS (“CLAIMS MADE POLICIES”) ARISING OUT OF INSURED INCIDENTS OCCURRING
FROM THE DATE COVERAGE THEREUNDER FIRST COMMENCED UNTIL THE DISTRIBUTION DATE TO
THE EXTENT THAT THE TERMS AND CONDITIONS OF ANY SUCH CLAIMS MADE POLICIES AND
AGREEMENTS RELATING THERETO SO ALLOW; PROVIDED, THAT IN THE CASE OF BOTH CLAUSES
(I) AND (II) ABOVE,

 

22

--------------------------------------------------------------------------------


 


(A) ALL OF FOREST’S AND EACH FOREST SUBSIDIARY’S REASONABLE COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE FOREGOING ARE PROMPTLY PAID BY SPINCO,
(B) FOREST AND THE FOREST SUBSIDIARIES MAY, AT ANY TIME, WITHOUT LIABILITY OR
OBLIGATION TO SPINCO OR ANY SPINCO SUBSIDIARY (OTHER THAN AS SET FORTH IN
SECTION 6.6(C)), AMEND, COMMUTE, TERMINATE, BUY-OUT, EXTINGUISH LIABILITY UNDER
OR OTHERWISE MODIFY ANY OCCURRENCE BASIS POLICIES OR CLAIMS MADE POLICIES (AND
SUCH CLAIMS SHALL BE SUBJECT TO ANY SUCH AMENDMENTS, COMMUTATIONS, TERMINATIONS,
BUY-OUTS, EXTINGUISHMENTS AND MODIFICATIONS), AND (C) ANY SUCH CLAIM WILL BE
SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE APPLICABLE POLICY.  FOREST’S
OBLIGATION TO USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST SPINCO IN ASSERTING
CLAIMS UNDER APPLICABLE POLICIES WILL INCLUDE USING COMMERCIALLY REASONABLE
EFFORTS IN ASSISTING SPINCO TO ESTABLISH ITS RIGHT TO COVERAGE UNDER SUCH
POLICIES (SO LONG AS ALL OF FOREST’S REASONABLE COSTS AND EXPENSES IN CONNECTION
THEREWITH ARE PROMPTLY PAID BY SPINCO).  IN THE EVENT THAT THE TERMS AND
CONDITIONS OF ANY POLICY DO NOT ALLOW SPINCO THE RIGHT TO ASSERT OR PROSECUTE A
CLAIM AS SET FORTH IN CLAUSE (I) OR (II) ABOVE, THEN IN SUCH CASE, FOREST SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO PURSUE SUCH CLAIM UNDER SUCH POLICY AND
SPINCO SHALL PROMPTLY PAY ALL OF FOREST’S AND EACH FOREST SUBSIDIARY’S
REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH.


 


(B)                                 ASSISTANCE BY FOREST.  UNTIL THE SECOND
ANNIVERSARY OF THE DISTRIBUTION DATE, FOREST WILL USE COMMERCIALLY REASONABLE
EFFORTS TO ASSIST SPINCO IN CONNECTION WITH ANY EFFORTS BY SPINCO TO ACQUIRE
INSURANCE COVERAGE WITH RESPECT TO THE SPINCO BUSINESS FOR INCIDENTS OCCURRING
PRIOR TO THE DISTRIBUTION DATE; PROVIDED, THAT ALL OF FOREST’S REASONABLE COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE FOREGOING ARE PROMPTLY PAID BY
SPINCO.


 


(C)                                  FOREST ACTIONS.  IN THE EVENT THAT AFTER
THE DISTRIBUTION DATE, FOREST OR ANY FOREST SUBSIDIARY PROPOSES TO AMEND,
COMMUTE, TERMINATE, BUY-OUT, EXTINGUISH LIABILITY UNDER OR OTHERWISE MODIFY ANY
POLICIES UNDER WHICH SPINCO HAS RIGHTS TO ASSERT CLAIMS PURSUANT TO
SECTION 6.6(A) IN A MANNER THAT WOULD ADVERSELY AFFECT ANY SUCH RIGHTS OF SPINCO
(I) FOREST WILL GIVE SPINCO PRIOR WRITTEN NOTICE THEREOF (IT BEING UNDERSTOOD
THAT THE DECISION TO TAKE ANY SUCH ACTION WILL BE IN THE SOLE DISCRETION OF
FOREST) AND (II) FOREST WILL PAY TO SPINCO ITS EQUITABLE SHARE (WHICH SHALL BE
DETERMINED BY FOREST IN GOOD FAITH BASED ON THE AMOUNT OF PREMIUMS PAID OR
ALLOCATED TO THE SPINCO BUSINESS IN RESPECT OF THE APPLICABLE POLICY) OF ANY NET
PROCEEDS ACTUALLY RECEIVED BY FOREST FROM THE INSURER UNDER THE APPLICABLE
POLICY AS A RESULT OF SUCH ACTION BY FOREST (AFTER DEDUCTING FOREST’S REASONABLE
COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH ACTION).


 


(D)                                 ADMINISTRATION.  FROM AND AFTER THE
DISTRIBUTION DATE:


 

(I)                                     FOREST OR A FOREST SUBSIDIARY, AS
APPROPRIATE, WILL BE RESPONSIBLE FOR THE CLAIMS ADMINISTRATION WITH RESPECT TO
CLAIMS OF FOREST AND THE FOREST SUBSIDIARIES UNDER THE POLICIES; AND

 

(II)                                  SPINCO OR A SPINCO SUBSIDIARY, AS
APPROPRIATE, WILL BE RESPONSIBLE FOR THE CLAIMS ADMINISTRATION WITH RESPECT TO
CLAIMS OF SPINCO AND THE SPINCO SUBSIDIARIES UNDER THE POLICIES.

 


(E)                                  INSURANCE PREMIUMS.  SUBJECT TO
CLAUSE (B) OF THE PROVISO TO SECTION 6.6(A), FROM AND AFTER THE DISTRIBUTION
DATE, FOREST WILL PAY, IF SO DIRECTED BY SPINCO, ALL PREMIUMS

 

23

--------------------------------------------------------------------------------


 


(RETROSPECTIVELY-RATED OR OTHERWISE) AS REQUIRED UNDER THE TERMS AND CONDITIONS
OF THE RESPECTIVE POLICIES IN RESPECT OF PERIODS PRIOR TO THE DISTRIBUTION DATE,
WHEREUPON SPINCO WILL UPON THE REQUEST OF FOREST, PROMPTLY REIMBURSE FOREST FOR
THAT PORTION OF SUCH PREMIUMS PAID BY FOREST AS ARE REASONABLY DETERMINED BY
FOREST (AND REASONABLY APPROVED BY SPINCO) TO BE ATTRIBUTABLE TO THE SPINCO
BUSINESS.


 


(F)                                    AGREEMENT FOR WAIVER OF CONFLICT AND
SHARED DEFENSE.  IN THE EVENT THAT A POLICY PROVIDES COVERAGE FOR BOTH FOREST
AND/OR A FOREST SUBSIDIARY, ON THE ONE HAND, AND SPINCO AND/OR A SPINCO
SUBSIDIARY, ON THE OTHER HAND, RELATING TO THE SAME OCCURRENCE, FOREST AND
SPINCO AGREE TO DEFEND JOINTLY AND TO WAIVE ANY CONFLICT OF INTEREST NECESSARY
TO THE CONDUCT OF THAT JOINT DEFENSE.


 


(G)                                 NOTHING IN THIS SECTION 6.6 WILL BE
CONSTRUED TO LIMIT OR OTHERWISE ALTER IN ANY WAY THE INDEMNITY OBLIGATIONS OF
THE PARTIES TO THIS AGREEMENT, INCLUDING THOSE CREATED BY THIS AGREEMENT, BY
OPERATION OF LAW OR OTHERWISE.

 

Section 6.7                                      Cooperation.  Spinco and its
Affiliates shall cooperate and assist Forest, at Forest’s expense, in all
reasonable efforts by Forest to pursue claims related to any gas imbalance at
High Island 469.

 


ARTICLE VII

ACCESS TO INFORMATION

 

Section 7.1                                      Provision of Corporate
Records.  Prior to or as promptly as practicable after the Distribution Date,
Forest shall deliver or make available to Spinco all corporate books and records
(including Tax records) of the Spinco Group in its possession and complete and
accurate copies of all relevant portions of all corporate books and records of
the Forest Group relating directly and predominantly to the Spinco Assets, the
Spinco Business, or the Spinco Liabilities.  Forest may retain complete and
accurate copies of such books and records.  From and after the Distribution
Date, all such books, records and copies shall be the property of Spinco.  Prior
to or as promptly as practicable after the Distribution Date, Spinco shall
deliver or make available to Forest all corporate books and records (including
Tax records) of the Forest Group in its possession and complete and accurate
copies of all relevant portions of all corporate books and records of the Spinco
Group relating directly and predominantly to the Forest Assets, the Forest
Business, or the Forest Liabilities.  Spinco may retain complete and accurate
copies of such books and records.  From and after the Distribution Date, all
such books, records and copies shall be the property of Forest.  The costs and
expenses incurred in the provision of records or other information to a party
shall be paid for (including reimbursement of costs incurred by the receiving
party) by the delivering party.

 

Section 7.2                                      Access to Information.  From
and after the Distribution Date, each of Forest and Spinco shall afford to the
other and to the other’s Representatives reasonable access and duplicating
rights during normal business hours to all Information within the possession or
control of such party’s Group relating to the other party’s Group’s
pre-Distribution business, Assets or Liabilities or relating to or arising in
connection with the relationship between the

 

24

--------------------------------------------------------------------------------


 

Groups on or prior to the Distribution Date, to the extent such access is
reasonably required for a reasonable purpose (including, without limitation, for
the purpose of calculating the Cash Amount pursuant to Article IV of this
Agreement), subject to the provisions below regarding Privileged Information. 
Without limiting the foregoing, Information may be requested under this
Section 7.2 for audit, accounting, regulatory, claims, litigation and Tax
purposes, as well as for purposes of fulfilling disclosure and reporting
obligations.

 

In furtherance of the foregoing:

 


(A)                                  EACH PARTY HERETO ACKNOWLEDGES THAT: 
(I) EACH OF FOREST AND SPINCO (AND THE MEMBERS OF THE FOREST GROUP AND THE
SPINCO GROUP, RESPECTIVELY) HAS OR MAY OBTAIN PRIVILEGED INFORMATION; (II) THERE
ARE AND/OR MAY BE A NUMBER OF LITIGATION MATTERS AFFECTING EACH OR BOTH OF
FOREST AND SPINCO; (III) BOTH FOREST AND SPINCO HAVE A COMMON LEGAL INTEREST IN
LITIGATION MATTERS, IN THE PRIVILEGED INFORMATION AND IN THE PRESERVATION OF THE
CONFIDENTIAL STATUS OF THE PRIVILEGED INFORMATION, IN EACH CASE RELATING TO THE
PRE-DISTRIBUTION BUSINESS OF THE FOREST GROUP OR THE SPINCO GROUP OR RELATING TO
OR ARISING IN CONNECTION WITH THE RELATIONSHIP BETWEEN THE GROUPS ON OR PRIOR TO
THE DISTRIBUTION DATE; AND (IV) BOTH FOREST AND SPINCO INTEND THAT THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE MERGER AGREEMENT AND THE OTHER
TRANSACTION AGREEMENTS AND ANY TRANSFER OF PRIVILEGED INFORMATION IN CONNECTION
THEREWITH SHALL NOT OPERATE AS A WAIVER OF ANY POTENTIALLY APPLICABLE PRIVILEGE.


 


(B)                                 EACH OF FOREST AND SPINCO AGREES, ON BEHALF
OF ITSELF AND EACH MEMBER OF THE GROUP OF WHICH IT IS A MEMBER, NOT TO DISCLOSE
OR OTHERWISE WAIVE ANY PRIVILEGE ATTACHING TO ANY PRIVILEGED INFORMATION
RELATING TO THE PRE-DISTRIBUTION BUSINESS OF THE OTHER GROUP OR RELATING TO OR
ARISING IN CONNECTION WITH THE RELATIONSHIP BETWEEN THE GROUPS ON OR PRIOR TO
THE DISTRIBUTION DATE, WITHOUT PROVIDING PROMPT WRITTEN NOTICE TO AND OBTAINING
THE PRIOR WRITTEN CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD; PROVIDED, HOWEVER, THAT FOREST AND SPINCO SHALL NOT BE REQUIRED TO
GIVE ANY SUCH NOTICE OR OBTAIN ANY SUCH CONSENT AND MAY MAKE SUCH DISCLOSURE OR
WAIVER WITH RESPECT TO PRIVILEGED INFORMATION IF SUCH PRIVILEGED INFORMATION
RELATES SOLELY TO THE PRE-DISTRIBUTION BUSINESS OF THE FOREST GROUP IN THE CASE
OF FOREST OR THE SPINCO GROUP IN THE CASE OF SPINCO.  IN THE EVENT OF A
DISAGREEMENT BETWEEN ANY MEMBER OF THE FOREST GROUP AND ANY MEMBER OF THE SPINCO
GROUP CONCERNING THE REASONABLENESS OF WITHHOLDING SUCH CONSENT, NO DISCLOSURE
SHALL BE MADE PRIOR TO A RESOLUTION OF SUCH DISAGREEMENT BY A COURT OF COMPETENT
JURISDICTION, PROVIDED THAT THE LIMITATIONS IN THIS SENTENCE SHALL NOT APPLY IN
THE CASE OF DISCLOSURE REQUIRED BY LAW AND SO CERTIFIED AS PROVIDED IN THE FIRST
SENTENCE OF THIS PARAGRAPH.


 


(C)                                  UPON ANY MEMBER OF THE FOREST GROUP OR ANY
MEMBER OF THE SPINCO GROUP RECEIVING ANY SUBPOENA OR OTHER COMPULSORY DISCLOSURE
NOTICE FROM A COURT, OTHER GOVERNMENTAL AGENCY OR OTHERWISE WHICH REQUESTS
DISCLOSURE OF PRIVILEGED INFORMATION, IN EACH CASE RELATING TO PRE-DISTRIBUTION
BUSINESS OF THE SPINCO GROUP OR THE FOREST GROUP, RESPECTIVELY, OR RELATING TO
OR ARISING IN CONNECTION WITH THE RELATIONSHIP BETWEEN THE GROUPS ON OR PRIOR TO
THE DISTRIBUTION DATE, THE RECIPIENT OF THE NOTICE SHALL PROMPTLY PROVIDE TO THE
OTHER GROUP (FOLLOWING THE NOTICE PROVISIONS SET FORTH HEREIN) A COPY OF SUCH
NOTICE, THE INTENDED RESPONSE, AND ALL MATERIALS OR INFORMATION RELATING TO THE
OTHER GROUP THAT MIGHT BE DISCLOSED.  IN THE EVENT OF A DISAGREEMENT AS TO THE
INTENDED RESPONSE OR DISCLOSURE, UNLESS AND UNTIL THE DISAGREEMENT IS RESOLVED
AS PROVIDED IN PARAGRAPH (B) OF THIS SECTION, THE PARTIES SHALL COOPERATE TO
ASSERT ALL DEFENSES TO

 

25

--------------------------------------------------------------------------------


 


DISCLOSURE CLAIMED BY EITHER PARTY’S GROUP, AND SHALL NOT DISCLOSE ANY DISPUTED
DOCUMENTS OR INFORMATION UNTIL ALL LEGAL DEFENSES AND CLAIMS OF PRIVILEGE HAVE
BEEN FINALLY DETERMINED, EXCEPT AS OTHERWISE REQUIRED BY A COURT ORDER REQUIRING
SUCH DISCLOSURE.

 

Section 7.3                                      Production of Witnesses. 
Subject to Section 7.2, after the Distribution Date, each of Forest and Spinco
shall, and shall cause each member of its respective Group to make available to
Spinco or Forest or any member of the Spinco Group or of the Forest Group, as
the case may be, upon written request, such Group’s directors, officers,
employees and agents as witnesses to the extent that any such Person may
reasonably be required in connection with any Litigation Matters, administrative
or other proceedings in which the requesting party may from time to time be
involved and relating to the pre-Distribution business of the Forest Group or
the Spinco Group or relating to or in connection with the relationship between
the Groups on or prior to the Distribution Date.  The costs and expenses
incurred in the provision of such witnesses shall be paid by the party
requesting the availability of such persons.

 

Section 7.4                                      Retention of Records.  Except
as otherwise agreed in writing, or as otherwise provided in the other
Transaction Agreements, each of Forest and Spinco shall, and shall cause the
members of the Group of which it is a member to, retain all Information in such
party’s Group’s possession or under its control, relating directly and
predominantly to the pre-Distribution business, Assets or Liabilities of the
other party’s Group until such Information is at least ten years old or until
such later date as may be required by law, except that if, prior to the
expiration of such period, any member of either party’s Group wishes to destroy
or dispose of any such Information that is at least three years old, prior to
destroying or disposing of any of such Information, (a) the party whose Group is
proposing to dispose of or destroy any such Information shall provide no less
than 30 days’ prior written notice to the other party, specifying the
Information proposed to be destroyed or disposed of, and (b) if, prior to the
scheduled date for such destruction or disposal, the other party requests in
writing that any of the Information proposed to be destroyed or disposed of be
delivered to such other party, the party whose Group is proposing to dispose of
or destroy such Information promptly shall arrange for the delivery of the
requested Information to a location specified by, and at the expense of, the
requesting party.

 

Section 7.5                                      Confidentiality.  Subject to
Section 7.2, which shall govern Privileged Information, from and after the
Distribution Date, each of Forest and Spinco shall hold, and shall use
reasonable best efforts to cause its Affiliates and Representatives to hold, in
strict confidence all Information concerning the other party’s Group obtained by
it prior to the Distribution Date or furnished to it by such other party’s Group
pursuant to this Agreement or the other Transaction Agreements and shall not
release or disclose such Information to any other Person, except its Affiliates
and Representatives, who shall be advised of the provisions of this Section 7.5,
and each party shall be responsible for a breach by any of its Affiliates or
Representatives; provided, however, that any member of the Forest Group or the
Spinco Group may disclose such Information to the extent that (a) disclosure is
compelled by judicial or administrative process or, based on advice of such
Person’s counsel, by other requirements of law, or (b) such party can show that
such Information was (i) in the public domain through no fault of such Person or
(ii) lawfully acquired by such Person from another source after the time that it
was furnished to such Person by the other party’s Group, and not acquired from
such source subject to any confidentiality obligation on the part of such source
known to the acquiror.  Notwithstanding the foregoing, each of Forest and Spinco
shall be deemed to have satisfied its

 

26

--------------------------------------------------------------------------------


 

obligations under this Section 7.5 with respect to any Information (other than
Privileged Information) if it exercises the same care with regard to such
Information as it takes to preserve confidentiality for its own similar
Information.

 

Section 7.6                                      Cooperation with Respect to
Government Reports and Filings.  Forest, on behalf of itself and each member of
the Forest Group, agrees to provide any member of the Spinco Group, and Spinco,
on behalf of itself and each member of the Spinco Group, agrees to provide any
member of the Forest Group, with such cooperation and Information as may be
reasonably requested by the other in connection with the preparation or filing
of any government report or other government filing contemplated by this
Agreement or in conducting any other government proceeding relating to the
business of the Forest Group or the Spinco Group, Assets or Liabilities of
either Group or relating to or in connection with the relationship between the
Groups prior to, on or after the Distribution Date.  Each party shall promptly
forward copies of appropriate notices, forms and other communications received
from or sent to any government authority which relate to the Forest Group, in
the case of the Spinco Group, or the Spinco Group, in the case of the Forest
Group.  Each party shall make its employees and facilities available during
normal business hours and on reasonable prior notice to provide explanation of
any documents or Information provided hereunder.

 

Section 7.7                                      Tax Sharing Agreement.  None of
the provisions of this Article VII are intended to supercede any provision in
the Tax Sharing Agreement with respect to matters related to Taxes.

 


ARTICLE VIII

NO REPRESENTATIONS OR WARRANTIES

 

Section 8.1                                      No Representations or
Warranties.  Except as expressly set forth herein or in any other Transaction
Agreement, Spinco and Forest understand and agree that no member of the Forest
Group is representing or warranting to Spinco or any member of the Spinco Group
in any way as to the Spinco Assets, the Spinco Business or the Spinco
Liabilities.  Except as expressly set forth herein or in any other Transaction
Agreement, Forest and Spinco understand and agree that no member of the Spinco
Group is representing or warranting to Forest or any member of the Forest Group
in any way as to the Forest Assets, the Forest Business or the Forest
Liabilities.

 


ARTICLE IX


 


MISCELLANEOUS


 

Section 9.1                                      Conditions to the
Distribution.  The obligations of Forest pursuant to this Agreement to effect
the Distribution shall be subject to the fulfillment (or waiver by Forest with
Company Consent) at or prior to the Distribution Date of the following
conditions:

 


(A)                                  ALL MATERIAL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY LEGALLY REQUIRED FOR THE MAKING OF
THE DISTRIBUTION AND THE CONSUMMATION OF THE OTHER

 

27

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS SHALL HAVE BEEN OBTAINED
AND BE IN EFFECT IN ALL MATERIAL RESPECTS AT THE DISTRIBUTION DATE;


 


(B)                                 ANY WAITING PERIOD APPLICABLE TO THE
DISTRIBUTION OR THE MERGER (INCLUDING ANY EXTENDED WAITING PERIOD ARISING AS A
RESULT OF A REQUEST FOR ADDITIONAL INFORMATION BY EITHER THE FEDERAL TRADE
COMMISSION OR THE ANTITRUST DIVISION OF THE DEPARTMENT OF JUSTICE) UNDER THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, SHALL HAVE EXPIRED OR BEEN
TERMINATED AND NO COURT OF COMPETENT JURISDICTION OR OTHER GOVERNMENTAL
AUTHORITY SHALL HAVE ISSUED ANY DECREE, JUDGMENT, INJUNCTION, WRIT, RULE OR
OTHER ORDER THAT IS IN EFFECT RESTRAINING, ENJOINING, PROHIBITING OR OTHERWISE
IMPOSING ANY MATERIAL RESTRICTIONS OR LIMITATIONS ON THE DISTRIBUTION OR THE
MERGER;


 


(C)                                  THE REGISTRATION STATEMENTS SHALL HAVE
BECOME EFFECTIVE IN ACCORDANCE WITH THE EXCHANGE ACT AND THE SECURITIES ACT AND
SHALL NOT BE THE SUBJECT OF ANY STOP ORDER OR PROCEEDINGS SEEKING A STOP ORDER;
ALL NECESSARY PERMITS AND AUTHORIZATIONS UNDER STATE SECURITIES OR “BLUE SKY”
LAWS, THE SECURITIES ACT AND THE EXCHANGE ACT RELATING TO THE ISSUANCE AND
TRADING OF SHARES OF SPINCO COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE
DISTRIBUTION AND THE MERGER, RESPECTIVELY, SHALL HAVE BEEN OBTAINED AND SHALL BE
IN EFFECT; AND SUCH SHARES OF SPINCO COMMON STOCK AND SUCH OTHER SHARES REQUIRED
TO BE RESERVED FOR ISSUANCE IN CONNECTION WITH THE MERGER SHALL HAVE BEEN
APPROVED FOR LISTING ON THE NEW YORK STOCK EXCHANGE, INC., SUBJECT TO OFFICIAL
NOTICE OF ISSUANCE;


 


(D)                                 THE REQUISITE APPROVAL SHALL HAVE BEEN
OBTAINED;


 


(E)                                  NO ACTION, PROCEEDING OR INVESTIGATION BY
ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE DISTRIBUTION OR THE MERGER SHALL
BE PENDING THAT SEEKS TO RESTRAIN, ENJOIN, PROHIBIT OR DELAY THE MAKING OF THE
DISTRIBUTION, THE CONSUMMATION OF THE MERGER OR THE CONSUMMATION OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR TO IMPOSE ANY MATERIAL
RESTRICTIONS OR REQUIREMENTS THEREON OR ON ANY OF THE PARTIES WITH RESPECT
THERETO;


 


(F)                                    NO ACTION SHALL HAVE BEEN TAKEN, AND NO
STATUTE, RULE, REGULATION OR EXECUTIVE ORDER SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE
DISTRIBUTION OR THE MERGER THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
(I) RESTRAIN, PROHIBIT OR DELAY THE MAKING OF THE DISTRIBUTION OR THE
CONSUMMATION OF THE MERGER OR (II) IMPOSE ANY MATERIAL RESTRICTIONS OR
REQUIREMENTS THEREON OR ON ANY OF THE PARTIES WITH RESPECT THERETO;


 


(G)                                 FOREST SHALL HAVE RECEIVED AN OPINION OF
WEIL, GOTSHAL & MANGES LLP TO THE EFFECT THAT THE CONTRIBUTION WILL CONSTITUTE A
REORGANIZATION UNDER SECTION 368(A) OF THE CODE AND THE DISTRIBUTION WILL
QUALIFY UNDER SECTION 355 OF THE CODE.  IN RENDERING SUCH OPINION, WEIL,
GOTSHAL & MANGES LLP MAY REQUIRE AND RELY UPON REPRESENTATIONS CONTAINED IN
CERTIFICATES OF OFFICERS OF FOREST, SPINCO AND THE COMPANY SUBSTANTIALLY IN THE
FORMS ATTACHED AS EXHIBITS C, D AND E HERETO;


 


(H)                                 THE COMPANY SHALL HAVE PERFORMED IN ALL
MATERIAL RESPECTS ITS COVENANTS AND AGREEMENTS CONTAINED IN THE MERGER AGREEMENT
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE DISTRIBUTION DATE;

 

28

--------------------------------------------------------------------------------


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY CONTAINED IN THE MERGER AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT
IN ALL RESPECTS WHEN MADE AND AS OF THE DISTRIBUTION DATE AS IF MADE AT SUCH
TIME (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ADDRESS MATTERS
AS OF A PARTICULAR DATE), EXCEPT IN EACH CASE (I) WHERE THE FAILURE TO BE TRUE
AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY OR (II) TO THE EXTENT SPECIFICALLY CONTEMPLATED BY THE
MERGER AGREEMENT;


 


(J)                                     FOREST SHALL HAVE RECEIVED THE
BONDHOLDER CONSENT REFERENCED IN SECTION 3.2 OF THE FOREST DISCLOSURE
SCHEDULE TO THE MERGER AGREEMENT; AND


 


(K)                                  SPINCO AND THE COMPANY SHALL HAVE
IRREVOCABLY CONFIRMED TO FOREST AND EACH OTHER THAT EACH CONDITION OF THE MERGER
AGREEMENT TO SPINCO’S AND THE COMPANY’S RESPECTIVE OBLIGATIONS TO EFFECT THE
MERGER HAS BEEN FULFILLED OR WILL BE FULFILLED AT THE EFFECTIVE TIME OR IS OR
HAS BEEN WAIVED BY SPINCO OR THE COMPANY, AS THE CASE MAY BE.

 

Section 9.2                                      Complete Agreement.  This
Agreement, the Exhibits and the Disclosure Schedule hereto, the other
Transaction Agreements and other documents referred to herein shall constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.  The Disclosure Schedule delivered
pursuant hereto is expressly made a part of, and incorporated by reference into,
this Agreement.  In the case of any conflict between the terms of this Agreement
and the terms of any other Transaction Agreement, the terms of such other
Transaction Agreement shall be applicable.

 

Section 9.3                                      Expenses.  Except as otherwise
set forth herein or in the Merger Agreement, whether or not the Distribution or
the other transactions contemplated by this Agreement are consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby (including costs and expenses attributable to the separation
of the Assets as contemplated herein) shall be paid by the party incurring such
costs or expenses.

 

Section 9.4                                      Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to its conflicts of laws principles.

 

Section 9.5                                      Notices.  All notices and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed given upon (a) a transmitter’s confirmation of a receipt of
a facsimile transmission (but only if followed by confirmed delivery of a
standard overnight courier the following business day or if delivered by hand
the following business day), (b) confirmed delivery of a standard overnight
courier or when delivered by hand or (c) the expiration of five business days
after the date mailed by certified or registered mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other addresses for a party as shall be specified by like notice):

 

29

--------------------------------------------------------------------------------


 

If to Forest or any member of the Forest Group, to:

 

Forest Oil Corporation

1600 Broadway, Suite 2200

Denver, Colorado 80202
Attention:  General Counsel
Facsimile:  (303) 812-1510

 

with a copy (which shall not constitute effective notice) to:

 

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor
New York, NY 10103-0040
Attention:  Alan P. Baden
Facsimile:  (917) 849-5337

 

If to Spinco or any member of the Spinco Group prior to the Distribution Date,
to:

 

SML Wellhead Corporation

c/o Forest Oil Corporation

1600 Broadway, Suite 2200

Denver, Colorado 80202
Attention:  General Counsel
Facsimile:  (303) 812-1510

 

If to Spinco or any member of the Spinco Group after the Distribution Date, to:

 

SML Wellhead Corporation

c/o Mariner Energy, Inc.

2101 CityWest Blvd.

Building 4, Suite 900

Houston, TX 77042
Attention:  General Counsel
Facsimile:  (713) 954-5555

 

with a copy (which shall not constitute effective notice) to:

 

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002
Attn:  Kelly B. Rose
Facsimile:  (713) 229-7996

 

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section.  Any notices or
other communications required or permitted to be given hereunder to the Company
shall be given pursuant to the terms of the Merger Agreement.

 

Section 9.6                                      Amendment and Modification. 
This Agreement may be amended, modified or supplemented only by a written
agreement signed by all of the parties hereto, with a Company Consent.

 

30

--------------------------------------------------------------------------------


 

Section 9.7                                      Successors and Assigns; No
Third-Party Beneficiaries.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests and obligations hereunder shall be assigned by any party
hereto without the prior written consent of the other party and Company
Consent.  Except for the provisions of Sections 5.2 and 5.3 relating to
indemnities, which are also for the benefit of the Indemnitees, this Agreement
is solely for the benefit of Forest, Spinco and the Company and their respective
Subsidiaries, Affiliates, successors and assigns, and is not intended to confer
upon any other Persons any rights or remedies hereunder.  For the avoidance of
doubt, the parties agree that the Company shall be a third party beneficiary of
this Agreement.

 

Section 9.8                                      Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

Section 9.9                                      Interpretation.  The
Article and Section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties hereto and
shall not in any way affect the meaning or interpretation of this Agreement.

 

Section 9.10                                Severability.  If any provision of
this Agreement or the application thereof to any person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby, so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner adverse to any party.

 

Section 9.11                                References; Construction. 
References to any “Article,” “Exhibit,” “Schedule” or “Section,” without more,
are to Articles, Exhibits, Schedules and Sections to or of this Agreement. 
Unless otherwise expressly stated, clauses beginning with the term “including”
or similar words set forth examples only and in no way limit the generality of
the matters thus exemplified.

 

Section 9.12                                Termination.  Notwithstanding any
provision hereof, following termination of the Merger Agreement, this Agreement
may be terminated and the Distribution abandoned at any time prior to the
Distribution Date by and in the sole discretion of the Board of Directors of
Forest.  In the event of such termination, no party hereto or to any other
Transaction Agreement (other than the Merger Agreement) shall have any Liability
to any Person by reason of this Agreement or any other Transaction Agreement
(other than the Merger Agreement).

 

Section 9.13                                Consent to Jurisdiction and Service
of Process.  Each of the parties to this Agreement hereby irrevocably and
unconditionally (i) agrees to be subject to, and hereby consent and submits to,
the jurisdiction of the courts of the State of Delaware and of the federal
courts sitting in the State of Delaware, (ii) to the extent such party is not
otherwise subject to service of process in the State of Delaware, hereby
appoints the Corporation Trust Company as such party’s agent in the State of
Delaware for acceptance of legal process and (iii) agrees that service

 

31

--------------------------------------------------------------------------------


 

made on any such agent set forth in (ii) above shall have the same legal force
and effect as if served upon such party personally within the State of Delaware.

 

Section 9.14                                Waivers.  Except as provided in this
Agreement, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained in this
Agreement.  The waiver by any party hereto of a breach of any provision
hereunder shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder.

 

Section 9.15                                Specific Performance.  The parties
hereto agree that irreparable damage would occur in the event any provision of
this Agreement was not performed in accordance with the terms hereof and that
the parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity.

 

Section 9.16                                Waiver of Jury Trial.  Each of the
parties hereto irrevocably and unconditionally waives all right to trial by jury
in any litigation, claim, action, suit, arbitration, inquiry, proceeding,
investigation or counterclaim (whether based in contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of the parties
hereto in the negotiation, administration, performance and enforcement thereof.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SML WELLHEAD CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

33

--------------------------------------------------------------------------------